Exhibit 10.3

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT dated as of June 2, 2005 (this “Second Amendment”) among
KINGPIN INTERMEDIATE CORP., a Delaware corporation (“Holdings”), AMF BOWLING
WORLDWIDE, INC. (formerly Kingpin Merger Sub, Inc.), a Delaware corporation (the
“Borrower”), the Lenders signatory hereto and CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent (in such capacity, the “Administrative Agent”).

 

Holdings, the Borrower, the banks and other lending institutions party thereto
from time (each a “Lender” and, collectively, the “Lenders”), the Administrative
Agent and Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith, as
Syndication Agent and Documentation Agent, are parties to a Credit Agreement
dated as of February 27, 2004, as amended by Amendment No 1 thereto dated as of
September 20, 2004 (the “Credit Agreement”). Holdings and the Borrower have
requested that the Lenders agree to certain amendments to the Credit Agreement,
and each of the Lenders signatory hereto (which Lenders collectively constitute
the Required Lenders and all of the Issuing Lenders referred to in the Credit
Agreement), have agreed, subject to the terms and conditions set forth herein,
to amend the Credit Agreement as herein provided. Accordingly, Holdings, the
Borrower and the Lenders signatory hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01 Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement have the same meanings when used in this Second
Amendment. The following additional terms, as used herein, have the following
respective meanings:

 

“Consenting Lender” means each Lender that consents to this Second Amendment on
or prior to June 2, 2005, as evidenced by the receipt by Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel to the Administrative Agent, of an executed
counterpart signature page to this Second Amendment from such Lender prior to
12:00 P.M. (local time in New York City) on June 2, 2005.

 

“Second Amendment Fee” has the meaning set forth in Section 4.01(e).

 

ARTICLE II

AMENDMENTS TO THE CREDIT AGREEMENT

 

Section 2.01 Amendments to Article I of the Credit Agreement.

 

(a) The following definitions are added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

 

“Minimum Liquidity Condition” means, on any date, that the sum of (i) the amount
by which (A) the then applicable Aggregate Revolving Committed Amount and Credit
Linked LC Commitments exceeds (B) the aggregate Dollar Amount of all outstanding
Revolving Outstandings and Credit-Linked LC Outstandings plus (ii) the amount of
cash and cash equivalents that would be reflected on a consolidated balance
sheet of Holdings and its Consolidated Subsidiaries as of such date equals or
exceeds $20,000,000.

 

“Net Senior Leverage Ratio” means, on any date, the ratio of
(i) (A) Consolidated Funded Debt (exclusive of Subordinated Debt and exclusive
of the Existing 13% Notes, to the extent such



--------------------------------------------------------------------------------

Existing 13% Notes have been covenant defeased or legally defeased as
contemplated by Section 4.01(i)) as of such date minus (B) the amount of cash
and cash equivalents that would be reflected on a consolidated balance sheet of
Holdings and its Consolidated Subsidiaries as of such date to (ii) Consolidated
EBITDA for the period of four consecutive fiscal quarters of the Borrower ending
on, or most recently preceding, such date.

 

“Qubica JV Contribution Agreement” means the Contribution Agreement among the
Qubica JV Entity, Qublux, S.à.r.l., a société à responsabilité limitée organized
under the laws of Luxembourg, and AMF Holdings, Inc., a Delaware corporation, as
in effect on the date hereof.

 

“Qubica JV Demand Note” means the promissory demand notes issued by one or more
Subsidiaries of the Borrower comprising the Borrower’s bowling products business
in an aggregate principal amount not to exceed $12,000,000 at any one time
outstanding plus accrued and/or capitalized interest, all obligations in respect
of which are obligations of the Qubica JV Entity and its Subsidiaries following
consummation of the transactions contemplated by the Qubica JV Contribution
Agreement.

 

“Qubica JV Entity” means QubicaAMF Worldwide, S.à.r.l., a société à
responsabilité limitée organized under the laws of Luxembourg and which is not a
Subsidiary of the Borrower, and its successors.

 

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
June 2, 2005.

 

“Second Amendment Effective Date” means the date of the satisfaction of the
conditions precedent set forth in Article IV of the Second Amendment.

 

(b) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following paragraph as a new
paragraph at the end thereof:

 

“If, on and as of the Credit-Linked LC Facility Effective Date, the
Credit-Linked LC Margin exceeds (the amount of such excess being referred to
herein as the “Margin Differential”) the Applicable Margin then in effect for
Eurocurrency Term B Loans, then each of the Applicable Margins then in effect
for Loans of any Type and for Letter of Credit Fees as determined pursuant to
the foregoing provisions of this definition shall be automatically increased by
the Margin Differential, effective on the Credit-Linked LC Facility Effective
Date (and, if the Credit-Linked LC Margin is subject to a leveraged-based
pricing grid, appropriate increases to the other Applicable Margins for Loans of
all Types and for Letter of Credit Fees, consistent with the foregoing, shall be
made).”

 

(c) The definition of “Consolidated Adjusted Working Capital” in Section 1.01 of
the Credit Agreement is hereby amended by adding the following phrase
immediately after the word “date”: “(and without giving effect at any date or
for any period to any increase or decrease at such date or during such period to
Consolidated Current Assets or Consolidated Current Liabilities resulting from
the divestiture of business operations, including AMF Bowling UK Limited, AMF
France, AMF Australia or any assets or liabilities contributed to, or assumed
by, the Qubica JV Entity pursuant to the Qubica JV Contribution Agreement)”.

 

(d) The definition of “Excess Cash Flow” in Section 1.01 of the Credit Agreement
is hereby amended (i) by replacing the phrase “Section 7.06(a)(xvi)” set forth
in clause (vi)(B)(y) thereof with the phrase “Section 7.06(a)(xvi)(A)(x)” and
(ii) by adding the following phrase immediately prior to the “.”: “minus (xi) to
the extent included in Excess Cash Flow for such period, amounts received by

 

- 2 -



--------------------------------------------------------------------------------

Holdings or any Subsidiary from the Qubica JV Entity in repayment of the Qubica
JV Demand Note or in reimbursement of financial advisory fees, accounting fees,
legal fees, structuring expenses and other similar advisory and consulting fees
and related out-of-pocket expenses of Holdings, the Borrower or any of its
Subsidiaries incurred as a result of the Qubica JV Contribution Agreement and
the transactions contemplated thereby”.

 

(e) The definition of “Permitted Joint Venture” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following phrase immediately after
the word “means”: “the Qubica JV Entity and any other”.

 

(f) Clause (D)(x) of the definition of “Qualifying Equity Issuance” in
Section 1.01 of the Credit Agreement” is hereby amended by redesignating the
reference to Section 7.06(a)(xvi) therein to Section 7.06(a)(xvi)(A)(x).

 

Section 2.02 Amendment to Article II of the Credit Agreement. Section 2.09 of
the Credit Agreement is hereby amended (i) by adding the words “Section 2.09(c)
and, in the case of Eurocurrency Loans” immediately before the reference to
“Section 3.05” therein, (ii) by deleting the phrase “,in the case of
Eurocurrency Loans,” immediately following the reference to “Section 3.05”
therein and (iii) by adding the following as a new subsection (c):

 

“(c) Prepayment Premium. If any optional repayment or optional prepayment of the
principal of any Term B Loan (other than upon a refinancing transaction pursuant
to which the aggregate outstanding principal amount of the Loans are paid in
full in connection with the incurrence of new Indebtedness of the Borrower or
any Subsidiary) is made prior to the first anniversary of the Second Amendment
Effective Date after an approval by the Lenders of a reduction in the Applicable
Margins as in effect on the Second Amendment Effective Date, the Borrower shall
on the date of such repayment or prepayment, pay to each Term B Lender a
prepayment premium equal to 1.00% of the aggregate principal amount of such Term
B Lender’s Term B Loans so prepaid or repaid.”

 

Section 2.03 Amendments to Article VII of the Credit Agreement.

 

(a) Section 7.01 pf the Credit Agreement is hereby amended (i) by deleting the
word “and” at the end of clause (xxi) thereof, (ii) by inserting the phrase “:
and” in lieu of the period at the end of clause (xxii) thereof and (iii) by
adding the following as a new clause (xxiii);

 

“(xxiii) Debt evidenced by the Qubica JV Demand Note.”

 

(b) Section 7.05 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (xviii), by redesignating clause (xix) thereto as
clause (xxi) and by adding the following as a new clauses (xix) and (xx):

 

“(xix) the Borrower and/or any of its Subsidiaries may sell, dispose, license or
otherwise transfer (A) any or all of its patents and other intellectual
property, together with the goodwill associated therewith, related solely to its
bowling products and amusement products businesses, (B) a royalty-free,
perpetual license to use certain AMF trademarks only in the field of bowling and
amusement products, equipment and systems and certain services related to the
foregoing and (C) a license of the Pinsplash trademark;”

 

- 3 -



--------------------------------------------------------------------------------

(xx) the Borrower and its Subsidiaries may contribute or otherwise transfer the
assets described on Schedule 2.02 hereof comprising their bowling products
business to the Qubica JV Entity pursuant to the Qubica JV Contribution
Agreement; and”.

 

(c) Section 7.06(a)(xvi) is hereby amended to read in full as follows:

 

“(xvi) the Borrower and its Subsidiaries may make Investments in (A) Permitted
Joint Ventures (x) in an aggregate amount (determined without regard to any
write-downs or write-offs of any such Investment constituting Debt) at any one
time outstanding not exceeding $15,000,000 (excluding for purposes of this
clause (A)(x) the initial Investments in the Qubica JV Entity permitted by
clauses (A)(y) and (z) immediately following), (y) in the Qubica JV Entity
pursuant to the Qubica JV Contribution Agreement and in return for an initial
50% equity interest in the Qubica JV Entity of the assets described on Schedule
2.02 hereof comprising their bowling products business and (z) in the Qubica
Demand Note pursuant to the Qubica JV Contribution Agreement;”

 

(d) Section 7.14 of the Credit Agreement is hereby amended by redesignating
subsection (c) as a new subsection (d) and by inserting the following paragraph
as a new subsection (c):

 

“(c) Notwithstanding the foregoing, at any time when the Minimum Liquidity
Condition (determined as of the last day of the immediately preceding fiscal
month) is not satisfied, none of the Group Companies will commit to make any
further Consolidated Capital Expenditures during the current fiscal month if the
aggregate amount of such committed Consolidated Capital Expenditures (other than
Consolidated Capital Expenditures already committed to be made prior to the
beginning of such fiscal month) would exceed $2,666,667 for the then elapsed
portion of the current fiscal month.”

 

(e) Section 7.17(a) of the Credit Agreement is hereby amended to read in full as
follows:

 

“(a) Leverage Ratio. The Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower ending on or about the last day of any
calendar quarter ending during any period described below will not be greater
than the ratio set forth below opposite the period during which such calendar
quarter ends:

 

Calendar Quarters Ended

--------------------------------------------------------------------------------

  

      Ratio      

--------------------------------------------------------------------------------

6/3/05 through 12/31/05

   4.25 to 1.0

3/31/06 through 12/31/06

   4.00 to 1.0

3/31/07 through 12/31/07

   3.75 to 1.0

3/31/08 through 6/30/08

   3.25 to 1.0

9/30/08 and thereafter

   3.00 to 1.0”

 

(f) Section 7.17(c) of the Credit Agreement is hereby deleted.

 

(g) Section 7.17(b) of the Credit Agreement is hereby redesignated as subsection
(c) and amended to read in full as follows:

 

“(c) Interest Coverage Ratio. The Interest Coverage Ratio as of the last day of
any fiscal quarter of the Borrower, in each case for the period of four
consecutive

 

- 4 -



--------------------------------------------------------------------------------

fiscal quarters of the Borrower then ended, taken as a single accounting period,
will not be less than the ratio set forth below opposite the period during which
such calendar quarter ends:

 

Calendar Quarters Ended

--------------------------------------------------------------------------------

  

      Ratio      

--------------------------------------------------------------------------------

6/3/05 through 12/31/05

   2.25 to 1.0

3/31/06 through 12/31/06

   2.50 to 1.0

3/31/07 through 12/31/07

   2.75 to 1.0

3/31/08 and thereafter

   3.00 to 1.0”

 

(h) Section 7.17 of the Credit Agreement is hereby amended to add the following
as a new subsection (b):

 

“(b) Net Senior Leverage Ratio. The Net Senior Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Borrower ending on or about the
last day of any calendar quarter ending during any period described below will
not be greater than the ratio set forth below opposite the period during which
such calendar quarter ends:

 

Calendar Quarters Ended

--------------------------------------------------------------------------------

  

      Ratio      

--------------------------------------------------------------------------------

6/3/05 through 12/31/05

   1.75 to 1.0

3/31/06 through 12/31/06

   1.50 to 1.0

3/31/07 through 12/31/07

   1.25 to 1.0

3/31/08 and thereafter

   1.00 to 1.0”

 

Section 2.04 General Amendments.

 

(a) The Credit Agreement is hereby amended by adding the text of Schedule I
hereto as a new Schedule 2.02 to the Credit Agreement.

 

(b) The Credit Agreement is hereby amended as set forth on Schedule II hereto.

 

(c) All references in the Credit Agreement to “Credit Suisse First Boston,
Cayman Islands Branch” shall instead refer to Credit Suisse, Cayman Islands
Branch.

 

ARTICLE III

CONSENTS, ACKNOWLEDGEMENTS AND AGREEMENTS

 

Section 3.01 Consent to Certain Transactions. Notwithstanding anything to the
contrary in the Credit Agreement or any Collateral Document, including, without
limitation, Sections 7.01, 7.05, 7.06 and 7.09 thereof, the Lenders hereby agree
and consent that in connection with the consummation of the transaction or
series of transactions constitute the disposition, investment, contribution or
other transfer of the bowling products business to the Qubica JV Entity
permitted by the Credit Agreement, as amended by this Second Amendment, the
Borrower and its Subsidiaries may (i) contribute the intellectual property and
other assets of one or more Subsidiaries of the Borrower which comprise the
bowling products business to the Qubica JV Entity in exchange for an initial 50%
equity interest in the Qubica JV Entity and (ii) hold and receive the Qubica JV
Demand Note as an investment in the Qubica JV Entity. The Lenders hereby agree
and acknowledge that, upon the request of the Borrower, the Administrative Agent
shall (or shall cause the Collateral Agent to) release any security interest in
or Lien on any Collateral constituting the stock or assets (including, without
limitation, patents and other

 

- 5 -



--------------------------------------------------------------------------------

intellectual property and the goodwill associated therewith) of: (i) AMF Bowling
Products, Inc., AMF Bowling Products Mexico, S. de R.L. de C.V., international
branches in France, Germany, China, Hong Kong, Japan, Sweden and Australia of
AMF Bowling Products, LLC, representative offices in Russia and China of AMF
Bowling Products, LLC and the stock and/or assets of AMF Bowling Products
International B.V., AMF Bowling India Private Limited, AMF Bowling Poland
Sp.zo.o and AMF Bowling Products, Inc., a Russian limited liability company, in
each case effective upon or prior to their disposition and contribution to the
Qubica JV Entity, (ii) the bowling products business contributed to the Qubica
JV Entity pursuant to the Qubica JV Contribution Agreement and (iii) (A) any or
all patents and other intellectual property, together with the goodwill
associated therewith, related solely to the Borrower’s and its Subsidiaries’
bowling products and amusement products businesses, (B) a royalty-free,
perpetual license to use certain AMF trademarks only in the field of bowling and
amusement products, equipment and systems and certain services related to the
foregoing and (C) a license of the Pinsplash trademark. The Lenders hereby agree
and consent to the amendment of the Security Agreement and each of the other
Collateral Documents, as applicable, to release from the Lien thereof the assets
of the Qubica JV Entity and the Borrower’s and its Subsidiaries’ Equity
Interests in the Qubica JV Entity.

 

Section 3.02 Consent to Credit Linked LC Facility. Notwithstanding anything to
the contrary in the Credit Agreement, including as amended by this Second
Amendment, at any time on or after the Second Amendment Effective Date and on or
prior to the Credit-Linked Facility Effective Date, the Administrative Agent and
the Borrower may, with the consent of the other and upon notice to each Lender,
amend, modify or supplement the Credit Agreement and any other Senior Finance
Document to give full force and effect to the credit-linked letter of credit
facility intended to be implemented pursuant to Section 2.05(b) above and to
cure any ambiguity, typographical error, defect or inconsistency with respect to
such amendments and the other provisions of the Credit Agreement and the other
Senior Finance Documents, in each case so long as such amendment, modification
or supplement does not adversely affect the rights of any Agent, any Lender or
any Issuing Lender in any manner which is inconsistent with the intended effects
of the amendments set forth on Schedule II hereto.

 

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

 

Section 4.01 Conditions to Effectiveness of this Second Amendment. This Second
Amendment, and the amendments, waivers and consents contained herein, shall
become effective as of the date hereof on the date (the “Second Amendment
Effective Date”) when each of the following conditions precedent have been
fulfilled (or waived) to the reasonable satisfaction of the Administrative
Agent:

 

(a) Execution and Delivery of this Second Amendment. The Administrative Agent
shall have received counterparts of this Second Amendment duly executed by
Holdings, the Borrower, the Required Lenders and each Issuing Lender.

 

(b) Acknowledgement. The Administrative Agent shall have received counterparts
of an Acknowledgement and Agreement, substantially in the form of Exhibit B
hereto, duly executed by each of the Persons (other than Holdings and the
Borrower) who are or are required by the Senior Finance Documents to be Credit
Parties.

 

(c) Payment of Fees. All costs, fees and expenses due to the Administrative
Agent and the Lenders on or before the Second Amendment Effective Date pursuant
to the Senior Finance Documents shall have been paid, including, without
limitation, the Second Amendment Fee.

 

- 6 -



--------------------------------------------------------------------------------

(d) Counsel Fees. The Administrative Agent shall have received full payment from
the Borrower of the fees and expenses of Fried, Frank, Harris, Shriver &
Jacobson LLP described in Section 6.05 of the First Amendment and in
Section 6.05 of this Second Amendment which are billed through the Second
Amendment Effective Date.

 

(e) Fees in Respect of the Second Amendment. The Borrower shall pay to the
Administrative Agent for the account of each Consenting Lender a fee (the
“Second Amendment Fee”) equal to 25 basis points on each such Consenting
Lender’s aggregate Domestic Revolving Commitment, Multi-Currency Revolving
Commitment and outstanding principal amount of the Term B Loans, such Second
Amendment Fee to be due and payable on the second Business Day following Second
Amendment Effective Date.

 

(f) Other. The Administrative Agent shall have received such other documents,
instruments, agreements or information as may be reasonably requested by the
Administrative Agent.

 

Section 4.02 General Conditions. All corporate and legal proceedings and all
instruments and agreements relating to the transactions contemplated by this
Second Amendment or in any other document delivered in connection therewith
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its counsel, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down telegrams, if any, which the Administrative Agent or any Lender may
reasonably have requested, such documents and papers where appropriate to be
certified by proper corporate or governmental authorities. The documents
referred to in this Section shall be delivered to the Administrative Agent no
later than the Second Amendment Effective Date.

 

Section 4.03 Effects of this Second Amendment.

 

(a) On the Second Amendment Effective Date, the Credit Agreement will be
automatically amended to reflect the amendments thereto provided for in this
Second Amendment. On and after the Second Amendment Effective Date, the rights
and obligations of the parties hereto shall be governed by the Credit Agreement,
as amended by this Second Amendment. Once the Second Amendment Effective Date
has occurred, all references to the Credit Agreement in any document,
instrument, agreement, or writing shall be deemed to refer to the Credit
Agreement as amended by this Second Amendment. Promptly after the Second
Amendment Effective Date occurs, the Administrative Agent shall notify the
Borrower and the Lenders of the Second Amendment Effective Date, and such notice
shall be conclusive and binding on all parties hereto.

 

(b) Other than as specifically provided herein, this Second Amendment shall not
operate as a waiver or amendment of any right, power or privilege of the
Administrative Agent or any Lender under the Credit Agreement or any other
Senior Finance Document or of any other term or condition of the Credit
Agreement or any other Senior Finance Document, nor shall the entering into of
this Second Amendment preclude the Administrative Agent and/or any Lender from
refusing to enter into any further waivers or amendments with respect thereto.
This Second Amendment is not intended by any of the parties hereto to be
interpreted as a course of dealing which would in any way impair the rights or
remedies of the Administrative Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the Credit Agreement and the other
Senior Finance Documents, as amended or supplemented to date (including by means
of this Second Amendment).

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.01 Representations and Warranties. In order to induce the Lenders to
consent to the amendments and waivers contained herein and to enter into this
First Amendment, each of Holdings and the Borrower represents and warrants as
set forth below:

 

(a) After giving effect to this Second Amendment, the amendment of the Credit
Agreement does not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Collateral Documents (other than those Liens that have
been or will be terminated to effect the transactions contemplated hereby), and
such Liens not so terminated continue unimpaired with the same priority to
secure repayment of all Senior Obligations, whether heretofore or hereafter
incurred. The position of the Lenders with respect to such Liens, the Collateral
in which a security interest was granted pursuant to the Collateral Documents
and the ability of the Administrative Agent to realize upon such Liens pursuant
to the terms of the Collateral Documents have not been adversely affected in any
material respect by the amendment of the Credit Agreement effected pursuant to
this Second Amendment or by the execution, delivery, performance or
effectiveness of this Second Amendment.

 

(b) Each of Holdings and the Borrower reaffirms as of the Second Amendment
Effective Date its covenants and agreements contained in the Credit Agreement
and each Collateral Document and other Senior Finance Document to which it is a
party, including, in each case, as such covenants and agreements may be modified
by this Second Amendment on the Second Amendment Effective. Each of Holdings and
the Borrower further confirms that each such Senior Finance Document to which it
is a party is, and shall continue to be, in full force and effect, and the same
are hereby ratified, approved and confirmed in all respects, except as the
Credit Agreement may be modified by this Second Amendment.

 

(c) Both immediately before and immediately after giving effect to this Second
Amendment, the representations and warranties set forth in Article V of the
Credit Agreement and each other Senior Finance Document are, in each case, true
and correct in all material respects (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(d) This Second Amendment constitutes the legal, valid and binding obligation of
each of Holdings and the Borrower enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

(e) The parties signatory to the Acknowledgment and Agreement delivered pursuant
to Section 4.01(b) of this Second Amendment constitute all of the Persons who
(together with Holdings and the Borrower) are or are required under the terms of
the Senior Finance Documents to be Credit Parties.

 

(f) The written statements and information contained in this Second Amendment
and the other documents, certificates and statements furnished to the
Administrative Agent and the Lenders on or prior to the Second Amendment
Effective Date by or on behalf of any Credit Party for use in connection with
the transactions contemplated by this Second Amendment, taken as a whole, do
not, as of the Second Amendment Effective Date, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

 

Section 6.01 Headings. The various headings of this Second Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Second Amendment or any provisions hereof.

 

Section 6.02 Execution in Counterparts. This Second Amendment may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement. A counterpart hereof executed and delivered by facsimile shall be
effective as an original.

 

Section 6.03 Successors and Assigns. This Second Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 6.04 Governing Law; Entire Agreement. THIS SECOND AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
This Second Amendment and the other Senior Finance Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersede any prior agreements, written or oral, with respect
thereto.

 

Section 6.05 Fees and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, delivery and enforcement of this Second
Amendment and the other documents and instruments referred to herein or
contemplated hereby, including, but not limited to, the fees and disbursements
of Fried, Frank, Harris, Shriver & Jacobson LLP, counsel to the Administrative
Agent.

 

Section 6.06 Senior Finance Document Pursuant to Credit Agreement. This Second
Amendment is a Senior Finance Document executed pursuant to the Credit Agreement
and shall be construed, administered and applied in accordance with all of the
terms and provisions of the Credit Agreement (and, following the date hereof,
the Credit Agreement, as amended hereby).

 

[Signature Pages Follow]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto have caused this Second Amendment to
be executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

HOLDINGS:

     

KINGPIN INTERMEDIATE CORP.

            By:       /s/    CHRISTOPHER F. CAESAR                    

Title:

      Vice President, Chief Financial
Officer and Assistant Secretary

BORROWER:

     

AMF BOWLING WORLDWIDE, INC

            By:       /s/    CHRISTOPHER F. CAESAR                    

Title:

      Senior Vice President, Chief Financial Officer

ADMINISTRATIVE AGENT:

      CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent            
By:       /s/    S. WILLIAM FOX                    

Title:

      Director             By:       /s/    DAVID DODD                    

Title:

      Vice President

 

S-1



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         Aeries Finace-II
Ltd.             By:   Patriarch Partners X, LLC, its Managing Agent            
By:       /s/    LYNN TILTON                    

Title:

      Manager

 

S-2



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         AIM FLOATING RATE
FUND             By:  

INVESCO Senior Secured Management, Inc.,
As Sub-Adviser

            By:       /s/    THOMAS H.B. EWALD                    

Title:

      Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         ARCHIMEDES FUNDING
III, LTD.             By:   ING Capital Advisors LLC, as Collateral Manager    
        By:       /s/    MICHAEL J. CAMPBELL                    

Title:

      Managing Director

 

S-4



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         ARCHIMEDES FUNDING
IV (CAYMAN), LTD.             By:   ING Capital Advisors LLC, as Collateral
Manager             By:       /s/    MICHAEL J. CAMPBELL                    

Title:

      Managing Director

 

S-5



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         AVALON CAPITAL LTD.
3             By:  

INVESCO Senior Secured Management, Inc.
As Asset Manager

            By:       /s/    THOMAS H.B. EWALD                    

Title:

      Authorized Signatory

 

S-6



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         BLUE SQUARE FUNDING
LIMITED SERIES 3             By:       /s/    ALICE L. WAGNER                  
 

Title:

      Vice President

 

S-7



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         BRYN MAWR CLO, Ltd.
            By:   Deerfield Capital Management LLC as its Collateral Manager    
        By:       /s/    SCOTT MORRISON                    

Title:

      Vice President

 

S-8



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         Canyon Capital CLO
2004-1 Ltd.             By:       /s/    JOSHUA S. FRIEDMAN                    

Title:

      Managing Director             By: Canyon Capital Advisors LLC, a Delaware
limited liability company, its Collateral Manager.

 

Proportionate Voting Provision

 

The above signed, Canyon Capital CLO 2004-1 Ltd. (“Canyon”), is a Lender to AMF
Bowling Worldwide, Inc., dated as of September 20, 2004 (the “Credit
Agreement”). Canyon’s approval of a Second Amendment has been requested pursuant
to the terms of the Credit Agreement.

 

Canyon hereby votes its percentage interest as a Lender in favor of and/or
against the approval of the Second Amendment in direct proportion to the votes
of those other Lenders under the Credit Agreement that have voted for or against
the approval of the Second Amendment (without counting failure to vote or
abstentions).

 

S-9



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         CHAMPLAIN CLO LTD.  
          By:   INVESCO Senior Secured Management, Inc., as Collateral Manager  
          By:       /s/    THOMAS H.B. EWALD                    

Title:

      Authorized Signatory

 

S-10



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2, 2005
TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         CHARTER VIEW
PORTFOLIO         By:   INVESCO Senior Secured Management, Inc. As Investment
Advisor             By:   /s/    THOMAS H.B. EWALD                    

Title:

  Authorized Signatory

 

S-11



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

CITIBANK NA

            By:       /s/    DAVID E. GRABER                    

Title:

      Attorney-In-Fact

 

S-12



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

COSTANTINUS EATON VANCE CDO V, LTD.

BY: EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-13



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         CREDIT SUISSE,
CAYMAN ISLANDS BRANCH             By:       /s/    S. WILLIAM FOX              
     

Title:

      Director             By:       /s/    DAVID DODD                    

Title:

      Vice President

 

S-14



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

CSAM Funding I

            By:       /s/    THOMAS FLANNERY                    

Title:

       

 

S-15



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

CSAM Funding II

            By:       /s/    THOMAS FLANNERY                    

Title:

       

 

S-16



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

CSAM Funding IV

            By:       /s/    THOMAS FLANNERY                    

Title:

       

 

S-17



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         CUMBERLAND II CLO
LTD.        

By: Deerfield Capital management LLC as its Collateral Manager

            By:       /s/    SCOTT MORRISON                    

Title:

      Vice President

 

S-18



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         DIVERSIFIED CREDIT
PORTFOLIO LTD.        

By: INVESCO Senior Secured Management Inc.
as Investment Advisor

            By:       /s/    THOMAS H.B. EWALD                    

Title:

      Authorized Signatory

 

S-19



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         EATON VANCE CDO III,
LTD.        

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-20



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         EATON VANCE CDO VI
LTD.        

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-21



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

       

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-22



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

EATON VANCE LIMITED DURATION INCOME FUND

       

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-23



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

EATON VANCE SENIOR FLOATING-RATE TRUST

       

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-24



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

EATON VANCE SENIOR INCOME TRUST

       

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-25



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

EATON VANCE VT FLOATING-RATE INCOME FUND

       

BY: EATON VANCE MANAGEMENT AS INVESTMENT ADVISOR

            By:       /s/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-26



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

ELF FUNDING TRUST I

       

By: Highland Capital Management, L.P. as Collateral Manager

            By:       /S/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-27



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

ENDURANCE CLO I, LTD.

       

By: ING Capital Advisors, LLC, as Portfolio Manager

            By:       /s/    MICHAEL J. CAMPBELL                    

Title:

      Managing Director

 

S-28



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

FOREST CREEK CLO, Ltd.

       

By: Deerfield Capital Management LLC as its Collateral Manager

            By:       /s/    SCOTT MORRISON                    

Title:

      Vice President

 

S-29



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

General Electric Capital Corporation

            By:       /s/    ROBERT M. KADLICK                    

Title:

      Duly Authorized Signatory

 

S-30



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

GLENEAGLES CLO, LTD.

       

BY HIGHLAND CAPITAL MANAGEMENT,
L.P. AS COLLATERAL MANAGER

            By:       /s/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-31



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         GRAYSON & CO        

BY: BOSTON MANAGEMENT AND RESEARCH AS INVESTMENT ADVISOR

            By:       /S/    MICHAEL B. BOTTHOF                    

Title:

      Vice President

 

S-32



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

HarbourView CLO IV, Ltd.

            By:       /s/    DAVID FOXHOVEN                    

Title:

      Vice President

 

S-33



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Harbourview CLO V, Ltd.

            By:       /s/    DAVID FOXHOVEN                    

Title:

      Vice President

 

S-34



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY

       

By: Highland Capital Management, L.P., its Investment Advisor

            By:       /s/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-35



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

HIGHLAND FLOATING RATE ADVANTAGE FUND

       

By: Highland Capital Management, L.P., Its Investment Advisor

            By:       /s/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-36



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

HIGHLAND LEGACY LIMITED

       

By: Highland Capital Management, L.P. as Collateral Manager

            By:       /s/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-37



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Highland Loan Funding V Ltd.

       

By: Highland Capital Management L.P. As Collateral Manager

            By:       /s/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-38



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

ML CLO XV PILGRIM AMERICA (CAYMAN LTD)

       

By: ING Investments, LLC, as its investment manager

            By:       /s/    THEODORE M. HOONG                    

Title:

      Vice President        

ML CLO XX PILGRIM AMERICA (CAYMAN LTD)

       

By: ING Investments, LLC, as its investment manager

            By:       /s/    THEODORE M. HOONG                    

Title:

      Vice President        

ING PRIME RATE TRUST

       

By: ING Investment Management Co., as its investment manager

            By:       /s/    THEODORE M. HOONG                    

Title:

      Vice President        

ING SENIOR INCOME FUND

       

By: ING Investment Management Co, as its investment manager

            By:       /s/    THEODORE M. HOONG                    

Title:

      Vice President

 

S-39



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         INVESCO EUROPEAN CDO
I S.A.        

By: INVESCO Senior Secured Management, Inc., As Collateral Manager

            By:       /s/    THOMAS H.B. EWALD                    

Title:

      Authorized Signatory

 

S-40



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         JASPER CLO, LTD.    
   

BY HIGHLAND CAPITAL MANAGEMENT, L.P. AS COLLATERAL MANAGER

            By:       /s/    TODD A. TRAVERS                    

Title:

      Assistant Secretary                     Highland Capital Management, L.P.

 

S-41



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Landmark CDO Limited

       

By Aladdin Capital Management, LLC, as Manager

            By:       /s/    JOHN J. D’ANGELO                    

Title:

      Authorized Signatory

 

S-42



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Landmark II CDO Limited

       

By Aladdin Capital Management, LLC, as Manager

            By:       /s/    JOHN J. D’ANGELO                     Title:      
Authorized Signatory

 

S-43



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Landmark III CDO Limited

       

By Aladdin Capital Management, LLC, as Manager

            By:       /s/    JOHN J. D’ANGELO                     Title:      
Authorized Signatory

 

S-44



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

LOAN FUNDING IV, LLC

       

By: Highland Capital Management, L.P. As Portfolio Manager

            By:       /s/    TODD A. TRAVERS                     Title:      
Assistant Secretary                     Highland Capital Management, L.P.

 

S-45



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

LOAN FUNDING IX LLC, for itself or as agent for Corporate Loan Funding IX LLC

       

By: INVESCO Senior Secured Management, Inc. As Portfolio Manager

            By:       /s/    THOMAS H.B. EWALD                     Title:      
Authorized Signatory

 

S-46



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

LONG GROVE CLO, LIMITED

       

By: Deerfield Capital management LLC as its Collateral Manager

            By:       /s/    SCOTT MORRISON                     Title:      
Vice President

 

S-47



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         MERRILL LYNCH
CAPITAL CORPORATION             By:       /S/    MICHAEL E. O’BRIEN            
        Title:       Vice President

 

S-48



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

NEMEAN CLO, LTD.

       

By: ING Capital Advisors LLC, as Investment Manager

            By:       /s/    MICHAEL J. CAMPBELL                     Title:    
  Managing Director

 

S-49



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

NORTHWOODS CAPITAL III, LIMITED

       

BY: ANGELO, GORDON & CO., L.P., AS COLLATERAL MANAGER

            By:       /s/    JOSEPH WEKSELBLATT                     Title:      
CFO

 

S-50



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                        SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE
2, 2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

NORTHWOODS CAPITAL IV, LIMITED

       

BY: ANGELO, GORDON & CO., L.P., AS COLLATERAL MANAGER

            By:       /s/    JOSEPH WEKSELBLATT                     Title:      
CFO

 

S-51



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    signature page to the second amendment dated as of june 2,
2005 to the Credit Agreement dated as of february 27, 2004 and amended as of
september 20, 2005 among KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., the Lenders signatory hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Administrative Agent, and Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith, as Syndication Agent and Documentation Agent         Oppenheimer Senior
Floating Rate Fund             By:       /s/    DAVID FOXHOVEN                  
  Title:       Vice President

 

S-52



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         PAM CAPITAL FUNDING,
L.P.         By:   Highland Capital Management, L.P. as Collateral Manager      
      By:       /s/    TODD A. TRAVERS                     Title:      
Assistant Secretary                     Highland Capital Management, L.P.

 

S-53



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         PETRUSSE EUROPEAN
CLO S.A.         By:   INVESCO Senior Secured Management, Inc. As Collateral
Manager             By:       /s/    THOMAS H.B. EWALD                    
Title:       Authorized Signatory

 

S-54



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         PUTNAM DIVERSIFIED
INCOME TRUST             By:       /s/    BETH MAZOR                     Title:
      V.P.

 

S-55



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         PUTNAM HIGH YIELD
ADVANTAGE FUND             By:       /s/    BETH MAZOR                    
Title:       V.P.

 

S-56



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         PUTNAM HIGH YIELD
TRUST             By:       /s/    BETH MAZOR                     Title:      
V.P.

 

S-57



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

PUTNAM MASTER INTERMEDIATE INCOME TRUST

            By:       /s/    BETH MAZOR                     Title:       V.P.

 

S-58



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         PUTNAM PREMIER
INCOME TRUST             By:       /s/    BETH MAZOR                     Title:
      V.P.

 

S-59



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

PUTNAM VARIABLE TRUST - PVT DIVERSIFIED INCOME FUND

            By:       /s/    BETH MAZOR                     Title:       V.P.

 

S-60



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

PUTNAM VARIABLE TRUST - PVT HIGH YIELD FUND

            By:       /s/    BETH MAZOR                     Title:       V.P.

 

S-61



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT         RESTORATION FUNDING
CLO, LTD         By:   Highland Capital Management, L.P. As General Partner    
        By:       /s/    TODD A. TRAVERS                     Title:      
Assistant Secretary                     Highland Capital Management, L.P.

 

S-62



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

ROSEMONT CLO, Ltd.

        By:   Deerfield Capital Management LLC as its Collateral Manager        
    By:       /s/    SCOTT MORRISON                     Title:       Vice
President

 

S-63



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

SAGAMORE CLO LTD.

        By:   INVESCO Senior Secured Management, Inc.
As Collateral Manager             By:       /s/    THOMAS H.B. EWALD            
        Title:       Authorized Signatory

 

S-64



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

SARATOGA CLO I, LIMITED

        By:   INVESCO Senior Secured Management, Inc.
As the Asset Manager             By:       /s/    THOMAS H.B. EWALD            
        Title:       Authorized Signatory

 

S-65



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

SENIOR DEBT PORTFOLIO

        By:   Boston Management and Research as Investment Advisor            
By:       /s/    MICHAEL B. BOTTHOF                     Title:       Vice
President

 

S-66



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

SEQUILS-ING I (HBDGM), LTD.

        By:   ING Capital Advisors LLC, as Collateral Manager             By:  
    /s/    MICHAEL J. CAMPBELL                     Title:       Managing
Director

 

S-67



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

SEQUILS-LIBERTY, LTD

        By:   INVESCO Senior Secured Management, Inc.
As Collateral Manager             By:       /s/    THOMAS H.B. EWALD            
        Title:       Authorized Signatory

 

S-68



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Toronto Dominion (New York) LLC

            By:       /s/    MASOOD FIKREE                     Title:      
Authorized Signatory

 

S-69



--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to AMF Bowling Credit Agreement

 

LENDER:

                    SIGNATURE PAGE TO THE SECOND AMENDMENT DATED AS OF JUNE 2,
2005 TO THE CREDIT AGREEMENT DATED AS OF FEBRUARY 27, 2004 AND AMENDED AS OF
SEPTEMBER 20, 2005 AMONG KINGPIN INTERMEDIATE CORP., AMF BOWLING WORLDWIDE,
INC., THE LENDERS SIGNATORY HERETO, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, AND MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER &
SMITH, AS SYNDICATION AGENT AND DOCUMENTATION AGENT        

Venture III CDO Limited

        By   its investment advisor, MJX Asset Management LLC             By:  
    /s/    MICHAEL REGAN                     Title:       Director

 

S-70



--------------------------------------------------------------------------------

 

SCHEDULE I

 

DESCRIPTION OF ASSETS COMPRISING THE BOWLING PRODUCTS BUSINESS

 

Description of Assets Comprising Bowling Products Business to be Contributed to
the Qubica JV Entity.

 

The bowling products business contributed to the Qubica JV Entity pursuant to
the Qubica JV Contribution Agreement, including, without limitation, the equity
interest held in the Subsidiaries (or other entities) of the Group Companies
referred to in Pledged Collateral Transfers and Collateral Releases Required in
Connection with the Qubica JV Contribution Agreement” below.

 

The stock or assets (including, without limitation, patents and other
intellectual property and the goodwill associated therewith) of: AMF Bowling
Products, Inc., AMF Bowling Products Mexico, S. de R.L. de C.V., international
branches in France, Germany, China, Hong Kong, Japan, Sweden and Australia of
AMF Bowling Products, LLC, representative offices in Russia and China of AMF
Bowling Products, LLC and the stock and/or assets of AMF Bowling Products
International B.V., AMF Bowling India Private Limited, AMF Bowling Poland
Sp.zo.o and AMF Bowling Products, Inc., a Russian limited liability company.

 

Any or all of its patents and other intellectual property, together with the
goodwill associated therewith, related solely to its bowling products and
amusement products businesses.

 

A royalty-free, perpetual license to use certain AMF trademarks only in the
field of bowling and amusement products, equipment and systems and certain
services related to the foregoing.

 

Pledged Collateral Transfers and Collateral Releases Required in Connection with
the Qubica JV Contribution Agreement.

 

   

Record Owner of Pledged Collateral

--------------------------------------------------------------------------------

  

Issuer of Pledged Collateral

--------------------------------------------------------------------------------

   Description of
Pledged Collateral


--------------------------------------------------------------------------------

   Percentage
of Issuer


--------------------------------------------------------------------------------

    Certificate
No.


--------------------------------------------------------------------------------

1

  AMF Bowling Worldwide Inc.    AMF Holdings, Inc.1         100 %   12

2

  AMF Bowling Worldwide Inc.3    AMF Bowling Products, LLC    950.66886883   
100 %   26

3

  AMF Holdings, Inc.4 5    AMF Bowling Products, Inc.    950.66886883    100 %  
27

--------------------------------------------------------------------------------

1 AMF Holdings, Inc., a Delaware corporation and a wholly-owned direct
subsidiary of AMF Bowling Worldwide, Inc. is a new entity to be formed in
connection with the internal restructuring of the Company in preparation for the
contributions into the Qubica JV (the “Restructuring”).

 

2 Share Certificate No. 1 of AMF Holdings, Inc. issued in the name of AMF
Bowling Worldwide, Inc. is to be pledged to, and held by, the Collateral Agent.

 

3 Certificate No. 26 of AMF Bowling Products, Inc. issued in the name of AMF
Bowling Worldwide Inc. and held by the Collateral Agent, is to be cancelled in
connection with the contribution by AMF Bowling Worldwide Inc. of all the
outstanding capital stock of AMF Bowling Products, Inc. to AMF Holdings, Inc.

 

4 Certificate No. 27 of AMF Bowling Products, Inc. is to be newly issued in the
name of AMF Holdings, Inc. and pledged to, and held by, the Collateral Agent.



--------------------------------------------------------------------------------

4

  AMF Bowling Worldwide Inc. 6 7    AMF Bowling Products, LLC 8         100%   1

5

  AMF Bowling Products, Inc. 9    AMF Bowling Products International B.V.    N/A
   65%   Uncertificated
(filed locally)

6

  AMF Bowling Products, LLC 10 11                   

--------------------------------------------------------------------------------

5 Certificate No. 27 of AMF Bowling Products, Inc. issued in the name of AMF
Holdings, Inc. is to be cancelled in connection with the conversion of AMF
Bowling Products, Inc. into a Virginia limited liability company.

 

6 Share Certificate No. 1 of AMF Bowling Products, LLC is to be newly issued in
the name of AMF Holdings, Inc. and pledged to, and held by, the Collateral
Agent.

 

7 Share Certificate No. 1 of AMF Bowling Products, LLC issued in the name of AMF
Holdings, Inc. and held by the Collateral Agent is to be released in connection
with the contribution by AMF Holdings, Inc. of all of the outstanding membership
interests of AMF Bowling Products, LLC to the Qubica JV.

 

8 Prior to the Domestic Contribution, AMF Bowling Products, LLC will transfer
all of its collateral related to the Billiards Business to [Newco Sub], a
Delaware limited liability company and wholly-owned direct subsidiary of AMF
Holding, Inc. to be formed in connection with the Restructuring

 

9 Local filings representing ownership of AMF Bowling Products, Inc. in AMF
Bowling Products International B.V. are to be cancelled.

 

10 Local filings representing ownership of AMF Bowling Products, LLC in AMF
Bowling Products International B.V. are to be made in connection with the
conversion of AMF Bowling Products, Inc. into a Virginia limited liability
company.

 

11 Local filings representing ownership of AMF Bowling Products, LLC in AMF
Bowling Products International B.V. are to be cancelled in connection with the
contribution by AMF Bowling Products, LLC of all of the outstanding capital
stock of AMF Bowling Products International B.V. to the Qubica JV.

 

Schedule I

 

- 2 -



--------------------------------------------------------------------------------

 

SCHEDULE II

 

Provisions Pertinent to Credit-Linked LC Commitments

 

(a) Amendments to Article I of the Credit Agreement.

 

(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

 

“Credit-Linked Foreign Currency LC Committed Amount” has the meaning set forth
in Section 2.05(b).

 

“Credit-Linked Foreign Currency LC Exposure” means at any time, the sum of
(i) the Dollar Amount of the aggregate undrawn and unexpired amount of all
outstanding Credit-Linked Foreign Currency Letters of Credit at such time plus
(ii) the Dollar Amount of the aggregate amount of Credit-Linked LC Disbursements
in respect of Credit-Linked Foreign Currency Letters of Credit that have not
been reimbursed at such time.

 

“Credit-Linked LC Availability Period” means the period from the Credit-Linked
LC Facility Effective Date to the Credit-Linked LC Termination Date.

 

“Credit-Linked LC Cash Collateral Account” means a Securities Account or Deposit
Account (each as defined in the Security Agreement) established with or in the
possession or under the control of the Collateral Agent into which cash is
deposited from time to time to Cash Collateralize Credit-Linked LC Obligations.

 

“Credit-Linked LC Commitment” means, with respect to any Lender, the commitment
of such Lender, in an aggregate principal amount at any time outstanding of up
to such Lender’s Credit-Linked LC Commitment Percentage of the Credit-Linked LC
Committed Amount, (i) to make Credit-Linked LC Loans in accordance with the
provisions of Section 2.01(c) and to make Credit-Linked Deposits in accordance
with the provisions of Section 2.01(d) and (ii) to purchase Participation
Interests in Credit-Linked Letters of Credit in accordance with the provisions
of Section 2.05(f).

 

“Credit-Linked LC Commitment Percentage” means, for each Lender, the percentage
identified as its Credit-Linked LC Commitment Percentage in its Notice of
Credit-Linked LC Commitment, as such percentage may be modified in connection
with any assignment made in accordance with the provisions of Section 10.06(b).

 

“Credit-Linked LC Committed Amount” has the meaning set forth in
Section 2.05(b).

 

“Credit-Linked LC Deposit” shall mean, as to each Credit-Linked LC Lender, the
cash deposit made by such Credit-Linked LC Lender pursuant to Section 2.01(d),
as such deposit may be reduced from time to time pursuant to the terms of this
Agreement and reduced or increased from time to time pursuant to assignments by
or to such Credit-Linked LC Lender pursuant to Section 10.06(b).

 

“Credit-Linked LC Deposit Account” shall mean the account of, and established
by, the Administrative Agent under its sole and exclusive control and maintained
at the office of the Administrative Agent, and designated as the “AMF Bowling
Worldwide, Inc. Credit-Linked LC Deposit Account” that shall be used solely for
the purposes set forth in Section 2.05(k).



--------------------------------------------------------------------------------

“Credit-Linked LC Deposit Cost Amount” shall mean, initially 10 basis points,
and upon notice to the Credit-Linked LC Lenders, such amount (expressed in basis
points) as shall be reasonably determined by the Administrative Agent based on
the term on which the Credit-Linked LC Deposits are invested from time to time
and representing the Administrative Agent’s cost for investing the Credit-Linked
LC Deposits and any reserve costs attributable thereto.

 

“Credit-Linked LC Disbursement” means a payment or disbursement made by an
Issuing Lender pursuant to a Credit-Linked Letter of Credit.

 

“Credit-Linked LC Foreign Currency Letter of Credit” means a Credit-Linked
Letter of Credit denominated in an Available Foreign Currency other than
Dollars.

 

“Credit-Linked LC Facility Effective Date” means the date on or after the Second
Amendment Effective Date when all of the conditions set forth in Section 4.03
have been satisfied.

 

“Credit-Linked LC Lender” shall mean each Lender having a Credit-Linked LC
Commitment and/or an outstanding Credit-Linked LC Loan and/or Credit-Linked LC
Deposit.

 

“Credit-Linked LC Loan” shall mean a Loan made by a Credit-Linked LC Lender
pursuant to Section 2.01(c).

 

“Credit-Linked LC Margin” means the interest rate margin specified pursuant to,
or calculated by reference to any margin ratchet provisions which may be
specified pursuant to, a written letter agreement to be entered into on or about
the Credit-Linked LC Facility Effective Date between the Borrower and the
Administrative Agent (on behalf of the Credit-Linked LC Lenders).

 

“Credit-Linked LC Note” means a promissory note, substantially in the form of
Exhibit B-3 hereto, evidencing the obligation of the Borrower to repay
outstanding Credit-Linked LC Loans, as such note may be amended, modified or
supplemented from time to time.

 

“Credit-Linked LC Obligations” means at any time, the sum of (i) the maximum
Dollar Amount which is, or at any time thereafter may become, available to be
drawn under Credit-Linked Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Credit-Linked
Letters of Credit plus, without duplication, (ii) the aggregate Dollar Amount of
all Credit-Linked LC Disbursements not yet reimbursed by the Borrower as
provided in Section 2.05(i) to the applicable Issuing Lenders in respect of
drawings under Credit-Linked Letters of Credit, including any portion of any
such obligation to which a Lender has become subrogated pursuant to
Section 2.05(k).

 

“Credit-Linked LC Outstandings” means at any date the aggregate outstanding
principal amount of all Credit-Linked LC Loans plus the aggregate outstanding
amount of all Credit-Linked LC Obligations.

 

“Credit-Linked LC Termination Date” means the fifth anniversary of the Closing
Date (or, if such day is not a Business Day, the next preceding Business Day) or
such earlier date upon which the Credit-Linked LC Commitments shall have been
terminated in their entirety in accordance with this Agreement.

 

Schedule II

 

- 2 -



--------------------------------------------------------------------------------

“Credit-Linked Letter of Credit” means a Standby Letter of Credit and/or a Trade
Letter of Credit issued pursuant to Section 2.05(b) or redesignated as such
pursuant to Section 2.05(c).

 

“Credit-Linked Letter of Credit Fee” has the meaning set forth in
Section 2.11(b).

 

“Notice of Credit-Linked LC Commitment” means a notice, substantially in the
form of Exhibit C-2 hereto, delivered by a Lender to the Administrative Agent
and the Borrower pursuant to which such Lender shall designate its Credit-Linked
LC Commitment Percentage to become effective on the Credit-Linked LC Facility
Effective Date.

 

“Required Credit-Linked LC Lenders” means Lenders whose aggregate Credit-Linked
LC Credit Exposure (as hereinafter defined) constitutes more than 50% of the
Credit-Linked LC Credit Exposure of all Lenders at such time; provided, however,
that if any Lender shall be a Defaulting Lender at such time then there shall be
excluded from the determination of Required Credit-Linked LC Lenders such Lender
and the aggregate principal amount of Credit-Linked LC Credit Exposure of such
Lender at such time. For purposes of the preceding sentence, the term
“Credit-Linked LC Credit Exposure” as applied to each Lender shall mean (i) at
any time prior to the termination of the Credit-Linked LC Commitments, the
Credit-Linked LC Commitment Percentage of such Lender multiplied by the
Credit-Linked LC Committed Amount, and (ii) at any time after the termination of
the Credit-Linked LC Commitments, the sum of (A) the principal balance of the
outstanding Credit-Linked LC Loans of such Lender plus (B) the Dollar Amount of
such Lender’s Participation Interests in all Credit-Linked LC Obligations.

 

“Revolving Availability Period” means the period from the Closing Date to the
Revolving Termination Date.

 

“Revolving Foreign Currency LC Committed Amount” has the meaning set forth in
Section 2.05(a).

 

“Revolving Foreign Currency LC Exposure” means at any time, the sum of (i) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Revolving Foreign Currency Letters of Credit at such time plus (ii) the Dollar
Amount of the aggregate amount of Revolving LC Disbursements in respect of
Revolving Foreign Currency Letters of Credit that have not been reimbursed at
such time.

 

“Revolving Foreign Currency Letter of Credit” means a Revolving Letter of Credit
denominated in an Available Foreign Currency other than Dollars.

 

“Revolving LC Cash Collateral Account” means the “LC Cash Collateral Account” as
defined in the Security Agreement.

 

“Revolving LC Committed Amount” has the meaning set forth in Section 2.05(a).

 

“Revolving LC Disbursement” means a payment or disbursement made by an Issuing
Lender pursuant to a Revolving Letter of Credit.

 

“Revolving LC Obligations” means at any time, the sum of (i) the maximum Dollar
Amount which is, or at any time thereafter may become, available to be drawn
under Revolving Letters of Credit then outstanding, assuming compliance with all
requirements for

 

Schedule II

 

- 3 -



--------------------------------------------------------------------------------

drawings referred to in such Revolving Letters of Credit plus, without
duplication, (ii) the aggregate Dollar Amount of all Revolving LC Disbursements
not yet reimbursed by the Borrower as provided in Section 2.05(i) to the
applicable Issuing Lenders in respect of drawings under Revolving Letters of
Credit, including any portion of any such obligation to which a Lender has
become subrogated pursuant to Section 2.05(j).

 

“Revolving Letter of Credit” means a Trade Letter of Credit and/or a Standby
Letter of Credit issued pursuant to Section 2.05(a), in each case unless and
until the same shall be re-designated as a Credit-Linked Letter of Credit in
accordance with Section 2.05(c).

 

“Revolving Letter of Credit Fee” has the meaning set forth in Section 2.11(b).

 

“Second Amendment” means the Second Amendment to Credit Agreement dated as of
June __, 2005.

 

“Second Amendment Effective Date” means the date of the satisfaction of the
conditions precedent set forth in Article IV of the Second Amendment.

 

(ii) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Availability Period”, and “Foreign Currency LC Committed Amount”
in their entirety.

 

(iii) The definitions of each of the terms “Cash Collateralize”, “Foreign
Currency LC Exposure”, “Foreign Currency Letter of Credit”, “LC Cash Collateral
Account”, “LC Commitment”, “LC Disbursement”, “LC Obligations”, “Letter of
Credit Fee” and “Maturity Date” set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated to read in full as follows:

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Issuing Lenders, the Domestic Revolving
Lenders and/or the Credit-Linked LC Lenders, as applicable, as collateral for
one or more LC Obligations, cash or deposit balances pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the Issuing Lenders.

 

“Foreign Currency LC Exposure” means a Revolving Foreign Currency LC Exposure
and/or a Credit-Linked Foreign Currency LC Exposure, as the context may require.

 

“Foreign Currency Letter of Credit” means a Revolving Foreign Currency Letter of
Credit and/or a Credit-Linked LC Foreign Currency Letter of Credit, as the
context may require.

 

“LC Cash Collateral Account” means the Revolving LC Cash Collateral Account
and/or the Credit-Linked LC Cash Collateral Account, as the context may require.

 

“LC Commitment” means the commitment of one or more Issuing Lenders to issue
(i) Revolving Letters of Credit in an aggregate face amount (calculated at the
Dollar Amount thereof) at any one time outstanding (together with the aggregate
Dollar Amount of any unreimbursed drawings thereon) of up to the Revolving LC
Committed Amount and/or (ii) Credit-Linked Letters of Credit in an aggregate
face amount (calculated at the Dollar Amount thereof) at any one time
outstanding (together with the aggregate Dollar Amount of any unreimbursed
drawings thereon) of up to the Credit-Linked LC Committed Amount.

 

Schedule II

 

- 4 -



--------------------------------------------------------------------------------

“LC Disbursement” means a Revolving LC Disbursement and/or a Credit-Linked LC
Disbursement, as the context may require.

 

“LC Obligations” means the Revolving LC Obligations and/or the Credit-Linked LC
Obligations, as the context may require.

 

“Letter of Credit Fee” means a Revolving Letter of Credit Fee and/or a
Credit-Linked Letter of Credit Fee, as the context may require.

 

“Maturity Date” means (i) as to Revolving Loans, the Revolving Termination Date,
(ii) as to Credit-Linked LC Loans, the Credit-Linked LC Termination Date and
(iii) as to Term Loans, the Term Maturity Date.

 

(iv) The definition of “Assignment and Acceptance” set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing the phrase “Exhibit C” set
forth therein with the phrase “Exhibit C-1”.

 

(v) The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “, Credit-Linked LC
Commitment” immediately following the phrase “Multi-Currency Revolving
Commitment” in clause (i) thereof and by inserting the phrase “Notice of
Credit-Linked LC Commitment or” immediately before the phrase “Assignment and
Acceptance” set forth therein.

 

(vi) The definition of “Consolidated Adjusted Working Capital” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the phrase
“and/or Credit-Linked LC Loans” immediately following the phrase “Revolving
Loans” in each of clauses (ii)(B) and (ii)(C) thereof.

 

(vii) The definition of “Consolidated Scheduled Debt Payments” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the phrase
“and Credit-Linked LC Loans” immediately following the phrase “Multi-Currency
Revolving Loans”.

 

(viii) The definition of “Debt” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “, the Credit-Linked LC
Termination Date” immediately following the phrase “the Revolving Termination
Date” in clause (vi) thereof.

 

(ix) The definition of “Debt Equivalents” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the phrase “, the Credit-Linked
LC Termination Date” immediately following the phrase “the Revolving Termination
Date” in clause (C) thereof.

 

(x) The definition of “Domestic Revolving Commitment” set forth in Section 1.01
of the Credit Agreement is hereby amended by (A) inserting “Revolving”
immediately following the phrase “Participation Interests in” in clause
(ii) thereof and (B) substituting the phrase “Section 2.05(f)” in place of the
phrase “Section 2.05(d)”.

 

(xi) The definition of “Domestic Revolving Outstandings” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting “Revolving”
immediately following the phrase “amount of all”.

 

Schedule II

 

- 5 -



--------------------------------------------------------------------------------

(xii) The definition of “Evergreen Letter of Credit” set forth in Section 1.01
of the Credit Agreement is hereby amended by substituting the phrase “Section
2.05(d)” for the phrase “Section 2.05(b)”.

 

(xiii) The definition of “Excess Cash Flow” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (A) inserting the phrase “and/or
Credit-Linked LC Loans” immediately following the phrase “Revolving Loans” in
each of clauses (iii)(y), (vi)(D) and (viii)(y) thereof and (B) inserting the
phrase “and/or Credit-Linked LC Commitment, respectively,” immediately following
the phrase “the Revolving Commitments” in clause (vi)(D) thereof.

 

(xiv) The definition of “Government Acts” set forth in Section 1.01 of the
Credit Agreement is hereby amended by substituting the phrase “Section
2.05(s)(i)” for the phrase “Section 2.05(p)(i)”.

 

(xv) The definition of “Interest Payment Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the phrase “and Credit-Linked LC
Deposits” immediately following the phrase “Base Rate Loans” in clause
(i) thereof.

 

(xvi) The definition of “Issuing Lender” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “(b) and (c),” immediately
following the phrase “Section 2.05(a)” in clause (i) thereof.

 

(xvii) The definition of “Lender” set forth in Section 1.01 of the Credit
Agreement is hereby amended in inserting the phrase “, each Lender or Eligible
Assignee which becomes a Credit-Linked LC Lender on the Credit-Linked LC
Facility Effective Date by delivering a Notice of Credit-Linked LC Commitment”
immediately prior to the phrase “and there respective successors” contained
therein.

 

(xviii) The definition of “Letter of Credit” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (A) substituting the phrase “any
Revolving” for the phrase “a Standby” and (B) substituting the phrase
“Credit-Linked” for the word “Trade”.

 

(xix) The definition of “Letter of Credit Request” set forth in Section 1.01 of
the Credit Agreement is hereby amended by substituting the phrase “Section
2.05(d)” for the phrase “Section 2.05(b)”.

 

(xx) The definition of “Loan” set forth in Section 1.01 of the Credit Agreement
is hereby amended by (A) inserting the phrase “, a Credit-Linked LC Loan”
immediately following the phrase “a Revolving Loan” and (B) inserting the phrase
“, Credit-Linked LC Loan” immediately following the phrase “any Revolving
Loans”.

 

(xxi) The definition of “Non-Renewal Notice Date” set forth in Section 1.01 of
the Credit Agreement is hereby amended by substituting the phrase “Section
2.05(d)” for the phrase “Section 2.05(b)”.

 

(xxii) The definition of “Note” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the phrase “, Credit-Linked LC Note”
immediately following the phrase “a Revolving Note”.

 

Schedule II

 

- 6 -



--------------------------------------------------------------------------------

(xxiii) The definition of “Participation Interest” set forth in Section 1.01 of
the Credit Agreement is hereby amended by substituting the phrase “Section
2.05(f)” for the phrase “Section 2.05(d)”.

 

(xxiv) The definition of “Required Domestic Revolving Lenders” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting “Revolving”
immediately following the phrase “Participation Interests in all” in clause
(ii)(B) of the second sentence thereof.

 

(xxv) The definition of “Credit Exposure” contained in the definition of
“Required Lenders” set forth in Section 1.01 of the Credit Agreement is hereby
amended to read in full as follows:

 

“For purposes of the preceding sentence, the term “Credit Exposure” as applied
to each Lender shall mean (i) at any time prior to the termination of the
Commitments, the sum of (A) the Domestic Revolving Commitment Percentage of such
Lender multiplied by the Domestic Revolving Committed Amount plus (B) the
Multi-Currency Revolving Commitment Percentage of such Lender multiplied by the
Multi-Currency Revolving Committed Amount plus (C) the Credit-Linked LC
Commitment Percentage of such Lender multiplied by the Credit-Linked LC
Committed Amount plus (D) the Term B Commitment Percentage of such Lender
multiplied by the aggregate principal amount of the Term B Loans outstanding at
such time, and (ii) at any time after the termination of the Commitments, the
sum of (A) the aggregate Dollar Amount of the outstanding Loans of such Lender
plus (B) the Dollar Amount of such Lender’s Participation Interests in all LC
Obligations.”

 

(xxvi) The definition of “Subordinated Debt” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the phrase “, the Credit-Linked
Termination Date” immediately following the phrase “the Revolving Termination
Date” in clause (ii)(A) thereof.

 

(xxvii) The definition of “Subordinated Seller Paper” set forth in Section 1.01
of the Credit Agreement is hereby amended by inserting the phrase “, the
Credit-Linked Termination Date” immediately following the phrase “the Revolving
Termination Date” in clause (ii) thereof.

 

(xxviii) The definition of “Unused Revolving Commitment Amount” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting “Revolving”
immediately following the phrase “of all outstanding” in clause (ii)(B) thereof.

 

(b) Amendments to Article II of the Credit Agreement.

 

(i) Section 2.01(a) of the Credit Agreement is hereby amended by inserting
“Revolving” immediately after each of the phrases “from time to time during
the”, “repaid and all reimbursements of” and “Participation Interests in
outstanding to the first sentence thereof” in clause (i) thereof and immediately
following the phrase “from time to time during the” in clause (ii) thereof.

 

Schedule II

 

- 7 -



--------------------------------------------------------------------------------

(ii) Section 2.01 of the Credit Agreement is hereby amended by adding the
following as new clauses (c) and (d) immediately following clause (b) thereof:

 

(c) Credit-Linked LC Loans. Each Credit-Linked LC Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Credit-Linked LC
Loans to the Borrower pursuant to Section 2.05(k) from time to time during the
Credit-Linked LC Availability Period in amounts such that immediately after
giving effect to each such Credit-Linked LC Loan, (i) the aggregate
Credit-Linked LC Outstandings shall not exceed the Credit-Linked LC Committed
Amount and (ii) with respect to each Credit-Linked LC Lender individually, such
Lender’s outstanding Credit-Linked LC Loans plus its Credit-Linked LC Commitment
Percentage of all outstanding Credit-Linked LC Obligations shall not exceed such
Lender’s Credit-Linked LC Commitment.

 

(d) Credit-Linked LC Deposits.

 

(i) On the Credit-Linked LC Facility Effective Date, each Credit-Linked LC
Lender shall pay to the Administrative Agent such Lender’s Credit-Linked LC
Deposit in the amount of its Credit-Linked LC Commitment. The Credit-Linked LC
Deposits shall be held by the Administrative Agent in (or credited to) the
Credit-Linked LC Deposit Account, and no Person other than the Administrative
Agent shall have a right of withdrawal from the Credit-Linked LC Deposit Account
or any other right or power with respect to the Credit-Linked LC Deposits.
Notwithstanding anything herein to the contrary, the funding obligation of each
Lender in respect of its participation in Credit-Linked Letters of Credit and
Credit-Linked LC Loans shall be satisfied in full upon the funding of its
Credit-Linked LC Deposit. Each of the Administrative Agent, each Issuing Lender
and each Credit-Linked LC Lender hereby acknowledges and agrees (i) that each
Credit-Linked LC Lender is funding its Credit-Linked LC Deposit to the
Administrative Agent for application in the manner contemplated by Sections 2.03
and 2.05, (ii) the Administrative Agent shall invest the Credit-Linked LC
Deposits in such investments as may be reasonably determined from time to time
by the Administrative Agent and (iii) the Administrative Agent shall pay to each
Lender a return on its Credit-Linked LC Deposit (except (A) for the avoidance of
doubt, during periods when such Credit-Linked LC Deposits are used to fund
Credit-Linked LC Loans or (B) as otherwise provided in Sections 2.01(d)(ii) and
(iii)) for each calendar quarter (or portion thereof) during which such
Credit-Linked LC Deposit is outstanding, such return to accrue at a rate equal
to the three-month Adjusted Eurocurrency Rate in effect for such calendar
quarter (or portion thereof), as applicable, less the Credit-Linked LC Deposit
Cost Amount at such time. Such payment shall be made by the Administrative Agent
in arrears on each Interest Payment Date applicable to the Credit-Linked LC
Deposits. For the avoidance of doubt, the obligation of the Administrative Agent
to make the payments to the Credit-Linked LC Lenders as provided in clause
(iii) above shall be solely the obligation of the Administrative Agent and no
Loan Party shall have any obligation in respect of such payments.

 

(ii) No Loan Party shall have any right, title or interest in or to the
Credit-Linked LC Deposit Account or the Credit-Linked LC Deposits and no
obligations with respect thereto (other than as provided in this Agreement), it
being acknowledged and agreed by the parties hereto that the funding of the
Credit-Linked LC Deposits by the Credit-Linked LC Lenders, and the application
of the Credit-Linked LC Deposits in the manner contemplated by Sections 2.05(i)
and (k) constitute agreements among the Administrative Agent, each relevant
Issuing Lender and each Credit-Linked LC Lender with respect to the
participation in the Credit-Linked LC Letters of Credit and do not constitute
any loan or extension of credit to the Borrower or any other Loan Party.

 

Schedule II

 

- 8 -



--------------------------------------------------------------------------------

(iii) If any Credit-Linked LC Loan is repaid by the Borrower on a day other than
on the last day of an Interest Period applicable to the Credit-Linked LC
Deposits, the Administrative Agent shall, upon receipt thereof, invest such
amounts in overnight or short-term cash equivalent investments until the end of
the Interest Period at the time in effect and the Borrower shall pay to the
Administrative Agent, upon the Administrative Agent’s request therefore, the
amount, if any, by which the interest accrued on a like amount of the
Credit-Linked LC Deposits at the Adjusted Eurocurrency Rate for the Interest
Period in effect therefore shall exceed the interest earned through the
investment of the amount so reimbursed for the period from the date of such
reimbursement through the end of the applicable Interest Period, as determined
by the Administrative Agent (such determination shall, absent manifest error, be
presumed correct and binding on all parties hereto) and set forth (together with
reasonably detailed supporting documentation) in the request for payment
delivered to the Borrower. In the event that the Borrower shall fail to pay any
amount due under this Section 2.01(d)(iii), the interest payable by the
Administrative Agent to the Credit-Linked LC Lenders on their Credit-Linked LC
Deposits under Section 2.01(d)(i) shall be correspondingly reduced and the
Credit-Linked LC Lenders shall without further act succeed, ratably in
accordance with their Credit-Linked LC Commitment Percentages, to the rights of
the Administrative Agent with respect to such amount due from the Borrower. All
repayments of Credit-Linked LC Loans and all reimbursements of Credit-Linked LC
Disbursements under a Credit-Linked Letter of Credit that has been funded by the
Credit-Linked LC Lenders from the Credit-Linked LC Deposits, in each case
received by the Administrative Agent prior to the termination of the
Credit-Linked LC Commitment, shall be paid over to the Administrative Agent
which will deposit the same in the Credit-Linked LC Deposit Account.

 

(iii) Section 2.03(b) of the Credit Agreement is hereby amended by adding the
following immediately after the “.” at the end thereof:

 

Each Credit-Linked LC Lender hereby irrevocably authorizes the Administrative
Agent to fund each Credit-Linked LC Loan to be made by it hereunder solely by
withdrawing from the Credit-Linked LC Deposit Account a portion of such
Credit-Linked LC Lender’s Credit-Linked LC Deposit equal to such Credit-Linked
LC Lender’s Credit-Linked LC Commitment Percentage of such Credit-Linked LC
Loan.

 

(iv) Section 2.04(d) of the Credit Agreement is hereby amended to read in full
as follows:

 

(d) Notes. Notwithstanding any other provision of this Agreement, if any Lender
shall request and receive a Note or Notes as provided in Section 10.06 or
otherwise, then the Loans of such Lender shall be evidenced by one or more
Revolving Notes, Term Notes, or Credit-Linked LC Notes as applicable, in each
case, substantially in the form of Exhibit B-1, B-2, or B-3 as applicable,
payable to the order of such Lender for the account of its Applicable Lending
Office in an amount equal to the aggregate unpaid principal amount of such
Lender’s Domestic Revolving Loans, Multi-Currency Revolving Loans, Term B Loans
or Credit-Linked LC Loans, as applicable.

 

Schedule II

 

- 9 -



--------------------------------------------------------------------------------

(v) Section 2.05 of the Credit Agreement is hereby amended to read in full as
follows:

 

(a) Revolving Letters of Credit. Each Issuing Lender agrees, on the terms and
conditions set forth in this Agreement, to issue Revolving Letters of Credit
denominated in Dollars or an Available Foreign Currency from time to time before
the 30th day prior to the Revolving Termination Date for the account, and upon
the request, of the Borrower and in support of (i) trade obligations of the
Borrower and/or its Subsidiaries, which shall be payable at sight (each such
letter of credit, a “Trade Letter of Credit” and, collectively, the “Trade
Letters of Credit”) and (ii) such other obligations of the Borrower that are
acceptable to the Domestic Revolving Lenders (each such letter of credit, a
“Standby Letter of Credit” and, collectively, the “Standby Letters of Credit”);
provided that, immediately after each Revolving Letter of Credit is issued,
(i) the aggregate Revolving LC Obligations shall not exceed $25,000,000 (the
“Revolving LC Committed Amount”), (ii) the aggregate Domestic Revolving
Outstandings shall not exceed the Domestic Revolving Committed Amount; (iii) the
Aggregate Revolving Outstandings shall not exceed the Aggregate Revolving
Committed Amount, (iv) with respect to each individual Domestic Revolving
Lender, the aggregate outstanding principal amount of the Domestic Revolving
Lender’s Domestic Revolving Loans plus the aggregate Dollar Amount of its
Participation Interests in outstanding Revolving LC Obligations shall not exceed
such Domestic Revolving Lender’s Domestic Revolving Commitment Percentage of the
Domestic Revolving Committed Amount; and (v) the Revolving Foreign Currency LC
Exposure shall not exceed $10,000,000 (the “Revolving Foreign Currency LC
Committed Amount”). Notwithstanding the foregoing, the account party for each
Revolving Letter of Credit shall be the Borrower.

 

(b) Credit-Linked Letters of Credit. Each Issuing Lender agrees, on the terms
and conditions set forth in this Agreement, to issue Credit-Linked Letters of
Credit denominated in Dollars or an Available Foreign Currency from time to time
on or after the Credit-Linked LC Facility Effective Date and before the 30th day
prior to the Credit-Linked Termination Date for the account, and upon the
request, of the Borrower; provided that, immediately after each Credit-Linked
Letter of Credit is issued, (i) the Credit-Linked LC Outstandings shall not
exceed $20,000,000 (the “Credit-Linked LC Committed Amount”) and (ii) the
Credit-Linked Foreign Currency LC Exposure shall not exceed $10,000,000 ((the
“Credit-Linked Foreign Currency LC Committed Amount”). Notwithstanding the
foregoing, the account party for each Credit-Linked Letter of Credit shall be
the Borrower.

 

(c) Re-designation of Revolving Letters of Credit as Credit-Linked Letters of
Credit. In the event that a Revolving Letter of Credit is outstanding at a time
when there is availability to support the issuance of a new Credit-Linked Letter
of Credit in accordance with the terms of this Agreement in a stated amount at
least equal to the stated amount of such Revolving Letter of Credit, the
Borrower shall have the right, upon written notice to the Administrative Agent
and the respective Issuing Lender, to re-designate such Revolving Letter of
Credit as a Credit-Linked Letter of Credit, in each case so long as (i) each
such Credit-Linked Letter of Credit may otherwise be issued in accordance with,
and will not violate, the limitations and requirements of Section 2.05(b) and
(ii) the Borrower certifies in writing to the Administrative Agent and the
respective Issuing Lender that the conditions specified in Section 4.02(b) and
(c) are then satisfied. Upon satisfaction of the aforesaid conditions, (i) the
respective LC Issuer shall re-designate the affected Revolving Letter of Credit
as a Credit-Linked Letter of Credit, and (ii) a new Credit-Linked Letter of
Credit shall be deemed issued at such time under this Agreement. Each request by
the Borrower for the re-designation of a Letter of Credit

 

Schedule II

 

- 10 -



--------------------------------------------------------------------------------

under this Section 2.05(c) shall be deemed to be a representation by the
Borrower that the re-designation of such Letter of Credit complies with the
conditions set forth herein.

 

(d) Method of Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Lender notice (with a copy to the Administrative Agent)
substantially in the form of Exhibit A-3 hereto (a “Letter of Credit Request”)
of the requested issuance or amendment of a Letter of Credit prior to 1:00 P.M.
on the proposed date of the issuance or amendment of Trade Letters of Credit
(which shall be a Business Day) and at least three Business Days before the
proposed date of issuance or extension of Standby Letters of Credit (which shall
be a Business Day) (or such shorter period as may be agreed by the applicable
Issuing Lender in any particular instance). In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Request shall
specify in form and detail reasonably satisfactory to the Issuing Lender:
(i) whether the requested Letter of Credit is to be a Revolving Letter of Credit
or a Credit-Linked Letter of Credit; (ii) the name of the Borrower requesting
the issuance of such Letter of Credit; (iii) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (iv) the currency in
which such Letter of Credit is to be denominated (which shall be Dollars or an
Available Foreign Currency); (v) the amount thereof (in the applicable
currency); (vi) the expiry date thereof; (vii) the name and address of the
beneficiary thereof; (viii) the documents to be presented by such beneficiary in
case of any drawing thereunder; (ix) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (x) such
other matters as the Issuing Lender may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Request
shall specify in form and detail reasonably satisfactory to the Issuing Lender:
(i) the Letter of Credit to be amended; (ii) the proposed date of amendment
thereof (which shall be a Business Day); (iii) the nature of the proposed
amendment; and (iv) such other matters as the Issuing Lender may require. If
requested by the applicable Issuing Lender, the Borrower shall also submit a
letter of credit application or such Issuing Lender’s standard form in
connection with any request for a letter of credit. The extension or renewal of
any Letter of Credit shall be deemed to be an issuance of such Letter of Credit.
Subject to the provisions of the following paragraph with respect to Evergreen
Letters of Credit, no Letter of Credit shall have a term of more than one year
or shall have a term extending or be extendible beyond the fifth Business Day
before the Revolving Termination Date, in the case of Revolving Letters of
Credit and the fifth Business Day before the Credit-Linked LC Termination Date,
in the case of Credit-Linked Letters of Credit.

 

If the Borrower so requests in any applicable Letter of Credit Request, the
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Evergreen Letter of
Credit”); provided that any such Evergreen Letter of Credit must permit the
Issuing Lender to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, the Borrower shall not be required to make a specific request to the
Issuing Lender for any such renewal. Once an Evergreen Letter of Credit has been
issued, the Domestic Revolving Lenders (in the case of a Revolving Letter of
Credit) or the Credit-Linked LC Lenders (in the case of a Credit-Linked Letter
of Credit) shall be deemed to have authorized (but may not require) the Issuing
Lender to permit the renewal of such Letter of Credit at any time to a date not
later than the Revolving Termination

 

Schedule II

 

- 11 -



--------------------------------------------------------------------------------

Date and/or the Credit-Linked LC Termination Date, as applicable; provided,
however, that the Issuing Lender shall not permit any such renewal if (i) the
Issuing Lender would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof or (ii) it has received notice
(which may be by telephone or in writing) on or before the Business Day
immediately preceding the Nonrenewal Notice Date (A) from the Administrative
Agent that the Required Domestic Revolving Lenders or the Required Credit-Linked
LC Lenders, as applicable, have elected not to permit such renewal or (B) from
the Administrative Agent, any Domestic Revolving Lender (in the case of a
Revolving Letter of Credit), any Credit-Linked LC Lender (in the case of a
Credit-Linked Letter of Credit), or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, the Issuing Lender
shall have no obligation to permit the renewal of any Evergreen Letter of Credit
at any time.

 

Promptly after receipt of any Letter of Credit Request, the Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the Issuing Lender will provide the Administrative
Agent with a copy thereof. Upon receipt by the Issuing Lender of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions thereof, the Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the Issuing
Lender’s usual and customary business practices.

 

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(e) Conditions to Issuance of Letters of Credit. The issuance by an Issuing
Lender of each Letter of Credit shall, in addition to the conditions precedent
set forth in Section 4.02, be subject to the conditions precedent that (i) such
Letter of Credit shall be reasonably satisfactory in form and substance to the
applicable Issuing Lender, (ii) the Borrower shall have executed and delivered
such other instruments and agreements relating to such Letter of Credit as the
Issuing Lender shall have reasonably requested, (iii) the Issuing Lender shall
have confirmed with the Administrative Agent on the date of (and after giving
effect to) such issuance that (A) in the case of the issuance of a Revolving
Letter of Credit, (x) the aggregate amount of all Revolving LC Obligations will
not exceed the Revolving LC Committed Amount, (y) the aggregate Domestic
Revolving Outstandings will not exceed the Domestic Revolving Committed Amount,
and (z) the Aggregate Revolving Outstandings will not exceed the Aggregate
Revolving Committed Amount, (B) in the case of the issuance of a Credit-Linked
Letter of Credit, the aggregate amount of all Credit-Linked LC Obligations will
not exceed the Credit-Linked LC Committed Amount, and (C) in the case of the
issuance of (x) a Revolving Foreign Currency Letter of Credit, the Revolving
Foreign Currency LC Exposure will not exceed the Revolving Foreign Currency LC
Committed Amount and (y) a Credit-Linked Foreign Currency Letter of Credit, the
Credit-Linked Foreign Currency LC Exposure will not exceed the Credit-Linked
Foreign Currency LC Committed Amount; (iv) the Issuing Lender shall not have
been notified by the Administrative Agent that any condition specified in
Section 4.02(b) or (c) is not satisfied on the date such Letter of Credit is to
be

 

Schedule II

 

- 12 -



--------------------------------------------------------------------------------

issued and (v) in the case of the issuance of a Credit-Linked Foreign Currency
Letter of Credit, the Borrower shall have Cash Collateralized 5% of the initial
face amount of such Credit-Linked Foreign Currency Letter of Credit.
Notwithstanding any other provision of this Section 2.05, no Issuing Lender
shall be under any obligation to issue any Letter of Credit if: (i) any order,
judgment or decree of any Governmental Authority shall by its terms purport to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
requirement of Law applicable to such Issuing Lender or any request or directive
(whether or not having a force of Law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Lender in good faith deems material to it; or (ii) the
issuance of such Letter of Credit shall violate any applicable general policies
of such Issuing Lender.

 

(f) Purchase and Sale of Letter of Credit Participations. Upon the issuance by
an Issuing Lender of a Letter of Credit, such Issuing Lender shall be deemed,
without further action by any party hereto, (i) in the case of the issuance of a
Revolving Letter of Credit, to have sold to each Domestic Revolving Lender, and
each Domestic Revolving Lender shall be deemed, without further action by any
party hereto, to have purchased from such Issuing Lender, without recourse or
warranty, an undivided participation interest in such Revolving Letter of Credit
and the related Revolving LC Obligations in the proportion its Domestic
Revolving Commitment Percentage bears to the Domestic Revolving Committed Amount
and (ii) in the case of the issuance of a Credit-Linked Letter of Credit, to
have sold to each Credit-Linked LC Lender, and each Credit-Linked LC Lender
shall be deemed, without further action by any party hereto, to have purchased
from such Issuing Lender, without recourse or warranty, an undivided
participation interest in such Credit-Linked Letter of Credit and the related
Credit-Linked LC Obligations in the proportion its Credit-Linked LC Commitment
Percentage bears to the Credit-Linked LC Committed Amount (although any fronting
fees payable under Section 2.11 shall be payable directly to the Administrative
Agent for the account of the applicable Issuing Lender, and the Lenders (other
than such Issuing Lender) shall have no right to receive any portion of any such
fronting fee) and any security therefor or guaranty pertaining thereto. Upon any
change in the Domestic Revolving Commitments or Credit-Linked LC Commitments
pursuant to Section 10.06, there shall be an automatic adjustment to the
Participation Interests in all applicable outstanding Letters of Credit and all
LC Obligations to reflect the adjusted Domestic Revolving Commitments and/or
Credit-Linked LC Commitments of the assigning and assignee Lenders or of all
Lenders having Domestic Revolving Commitments and/or Credit-Linked LC
Commitments, as the case may be.

 

(g) Drawings Under Letters of Credit. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuing Lender shall determine in accordance with the terms of such
Letter of Credit whether such drawing should be honored. If the Issuing Lender
determines that any such drawing shall be honored, such Issuing Lender shall
make available to such beneficiary in accordance with the terms of such Letter
of Credit the amount of the drawing and shall

 

Schedule II

 

- 13 -



--------------------------------------------------------------------------------

notify the Borrower and the Administrative Agent as to the amount to be paid as
a result of such drawing and the payment date.

 

(h) Duties of Issuing Lenders to Domestic Revolving Lenders and Credit-Linked LC
Lenders; Reliance. In determining whether to pay under any Letter of Credit, the
relevant Issuing Lender shall not have any obligation relative to the Domestic
Revolving Lenders or the Credit-Linked LC Lenders, as the case may be,
participating in such Letter of Credit or the related LC Obligations other than
to determine that any document or documents required to be delivered under such
Letter of Credit have been delivered and that they substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit shall not create for the Issuing Lender any resulting liability if taken
or omitted in the absence of bad faith, gross negligence or willful misconduct.
Each Issuing Lender shall be entitled (but not obligated) to rely, and shall be
fully protected in relying, on the representation and warranty by the Borrower
set forth in the last sentence of Section 4.02 to establish whether the
conditions specified in paragraphs (b) and (c) of Section 4.02 are met in
connection with any issuance or extension of a Letter of Credit. Each Issuing
Lender shall be entitled to rely, and shall be fully protected in relying, upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Issuing Lender and upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such Issuing Lender that
such documents do not comply with the terms and conditions of the Letter of
Credit. Each Issuing Lender shall be fully justified in refusing to take any
action requested of it under this Section 2.05 in respect of any Letter of
Credit unless it shall first have received such advice or concurrence of the
Required Domestic Revolving Lenders, in the case of Revolving Letters of Credit,
or the Credit-Linked LC Lenders, in the case of Credit-Linked Letters of Credit,
as it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Domestic Revolving Lenders, in the case of
Revolving Letters of Credit, or the Credit-Linked LC Lenders, in the case of
Credit-Linked Letters of Credit, against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take, or omitting or
continuing to omit, any such action. Notwithstanding any other provision of this
Section 2.05, each Issuing Lender shall in all cases be fully protected in
acting, or in refraining from acting, under this Section in respect of any
Letter of Credit in accordance with a request of the Required Domestic Revolving
Lenders or the Credit-Linked LC Lenders, as the case may be, and such request
and any action taken or failure to act pursuant hereto shall be binding upon all
Domestic Revolving Lenders or all Credit-Linked LC Lenders, respectively, and
all future holders of participations in such Letter of Credit.

 

(i) Reimbursement Obligations. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse each Issuing Lender in Dollars
or, subject to this Section 2.05(i), the relevant Available Foreign Currency, as
applicable, for any amounts paid by such Issuing Lender upon any drawing under
any Letter of Credit, together with any and all reasonable charges and expenses
which the Issuing Lender may pay or incur relative to such drawing and interest
on the amount drawn, in the case of a

 

Schedule II

 

- 14 -



--------------------------------------------------------------------------------

Revolving Letter of Credit, at the rate applicable to Revolving Base Rate Loans,
and in the case of a Credit-Linked Letter of Credit, at the Credit-Linked LC
Margin for each day from and including the date such amount is drawn to but
excluding the date such reimbursement payment is due and payable; provided that,
in the case of an LC Disbursement made under a Foreign Currency Letter of
Credit, the amount of interest due with respect thereto shall (i) in the case of
any LC Disbursement that is reimbursed on or before the third Business Day
immediately succeeding such LC Disbursement, (A) be payable in the applicable
Available Foreign Currency and (B) if not reimbursed on the date of such LC
Disbursement, bear interest at a rate equal to the rate reasonably determined by
the applicable Issuing Lender to be the cost to such Issuing Lender of funding
such LC Disbursement plus (x) in the case of a Revolving Foreign Currency Letter
of Credit, the Applicable Margin applicable to Revolving Eurocurrency Loans at
such time and (y), in the case of a Credit-Linked Foreign Currency Letter of
Credit, the Credit-Linked LC Margin at such time, and (ii) in the case of any LC
Disbursement that is reimbursed after the third Business Day immediately
succeeding such LC Disbursement (A) be payable in Dollars and (B) accrue
interest on the Dollar Amount thereof, calculated using the Exchange Rate in
effect on the date such LC Disbursement was made, at the rate per annum then
applicable to (x) in the case of Revolving Letters of Credit, Revolving Base
Rate Loans and (y) in the case of Credit-Linked Letters of Credit, Credit-Linked
Loans. Such reimbursement payment shall be due and payable (i) at or before 2:00
P.M. (New York time or the relevant local time, as applicable) on the third
Business Day after the date the Issuing Lender notifies the Borrower of such
drawing; provided that no payment otherwise required by this sentence to be made
by the Borrower at or before 2:00 P.M. (New York time or the relevant local
time, as applicable) on any day shall be overdue hereunder if arrangements for
such payment satisfactory to the applicable Issuing Lender, in its reasonable
discretion, shall have been made by the Borrower at or before 2:00 P.M. (New
York time or the relevant local time, as applicable) on such day and such
payment is actually made at or before 3:00 P.M. (New York time or the relevant
local time, as applicable) on such day. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Available Foreign Currency would
subject the Administrative Agent, the applicable Issuing Lender or any Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (i) pay the amount of such tax requested by the
Administrative Agent, the relevant Issuing Lender or the relevant Lender or
(ii) reimburse each LC Disbursement made in such Available Foreign Currency in
Dollars, in an amount equal to the Dollar Amount thereof, calculated using the
applicable Exchange Rate in effect on the date such LC Disbursement is made. If
the Borrower fails to make any reimbursement when due hereunder, then (i) if
such payment relates to a Foreign Currency Letter of Credit, automatically and
with no further action required, the Borrower’s obligation to reimburse the
applicable Issuing Lender and each other Domestic Revolving Lender or
Credit-Linked LC Lender, as the case may be, for the applicable LC Disbursement
shall be permanently converted into an obligation to reimburse the Dollar Amount
thereof, calculated using the Exchange Rate in effect on the date when such
payment was due and (ii) the Administrative Agent shall promptly notify the
applicable Issuing Lender and each other Domestic Revolving Lender or
Credit-Linked LC Lender, as the case may be, of the applicable LC Disbursement,
the Dollar Amount thereof (if such LC Disbursement relates to a Foreign Currency
Letter of Credit) and the payment then due from the Borrower in respect thereof.
In addition to the foregoing, the Borrower agrees to pay to the Issuing Lender
interest, payable on demand, on any and all amounts not paid by the Borrower to
the Issuing Lender when due under this subsection (i), for each day from and

 

Schedule II

 

- 15 -



--------------------------------------------------------------------------------

including the date when such amount becomes due to but excluding the date such
amount is paid in full, whether before or after judgment, at a rate per annum
equal to the sum of 2.00% plus the rate applicable to Revolving Base Rate Loans
for such day, in the case of Revolving Letters of Credit, and the Credit-Linked
LC Margin then in effect for such day for Credit-Linked LC Loans, in the case of
Credit-Linked Letters of Credit. Subject to the satisfaction of all applicable
conditions set forth in Article IV, the Borrower may, at its option, in the case
of Revolving LC Disbursements, utilize the Revolving Commitments, and in the
case of Credit-Linked LC Disbursements, utilize the Credit-Linked LC
Commitments, or in either case, make other arrangements for payment satisfactory
to the Issuing Lender for the reimbursement of all LC Disbursements as required
by this subsection (i). Each reimbursement payment to be made by the Borrower
pursuant to this subsection (i) shall be made to the Issuing Lender in Federal
or other funds immediately available to it at its address referred to in
Section 10.01.

 

(j) Obligations of Domestic Revolving Lenders to Reimburse Issuing Lender for
Unpaid Revolving LC Disbursements. If the Borrower shall not have reimbursed an
Issuing Lender in full for any Revolving LC Disbursement as required pursuant to
subsection (i) of this Section 2.05, the Issuing Lender shall promptly notify
the Administrative Agent, and the Administrative Agent shall promptly notify
each Domestic Revolving Lender (other than the relevant Issuing Lender), and
each such Domestic Revolving Lender shall promptly and unconditionally pay to
the Administrative Agent, for the account of such Issuing Lender, such Domestic
Revolving Lender’s pro-rata share of (i) such unreimbursed Revolving LC
Disbursement, in the case of Revolving LC Disbursements made by an Issuing
Lender in Dollars, or (ii) the Dollar Amount of such Revolving LC Disbursement,
calculated using the Exchange Rate in effect on the date such payment is
required, in the case of Revolving LC Disbursements made by an Issuing Lender in
an Available Foreign Currency (each such Lender’s pro rata share of such
Revolving LC Disbursement to be determined by the proportion its Domestic
Revolving Commitment Percentage bears to the aggregate Domestic Revolving
Committed Amount) in Dollars in Federal or other immediately available funds.
Such payment from the Domestic Revolving Lenders shall be due (i) at or before
1:00 P.M. on the date the Administrative Agent so notifies a Domestic Revolving
Lender, if such notice is given at or before 10:00 A.M. on such date or (ii) at
or before 10:00 A.M. on the next succeeding Business Day, together with interest
on such amount for each day from and including the date of such drawing to but
excluding the day such payment is due from such Domestic Revolving Lender at the
Federal Funds Rate for such day (which funds the Administrative Agent shall
promptly remit to the applicable Issuing Lender). The failure of any Domestic
Revolving Lender to make available to the Administrative Agent for the account
of an Issuing Lender its pro-rata share of any unreimbursed Revolving LC
Disbursement shall not relieve any other Domestic Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Lender its pro-rata share of any payment made under any
Letter of Credit on the date required, as specified above, but no such Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent for the account of the Issuing Lender such other
Lender’s pro-rata share of any such payment. Upon payment in full of all amounts
payable by a Lender under this subsection (j), such Lender shall be subrogated
to the rights of the Issuing Lender against the Borrower to the extent of such
Lender’s pro-rata share of the related LC Obligation so paid (including interest
accrued thereon). If any Domestic Revolving Lender fails to pay any amount
required to be paid by it pursuant to this subsection (l) on the date on which
such payment is due, interest shall accrue on such Lender’s obligation to make
such payment, for each day from and

 

Schedule II

 

- 16 -



--------------------------------------------------------------------------------

including the date such payment became due to but excluding the date such Lender
makes such payment, whether before or after judgment, at a rate per annum equal
to (i) for each day from the date such payment is due to the third succeeding
Business Day, inclusive, the Federal Funds Rate for such day as determined by
the relevant Issuing Lender and (ii) for each day thereafter, the sum of 2.00%
plus the rate applicable to its Revolving Base Rate Loans for such day. Any
payment made by any Lender after 3:00 P.M. on any Business Day shall be deemed
for purposes of the preceding sentence to have been made on the next succeeding
Business Day.

 

(k) Withdrawal from the Credit-Linked LC Deposit Account and Credit-Linked LC
Cash Collateral Account to Reimburse Issuing Lender for Unpaid Credit-Linked LC
Disbursements. If the Borrower shall not have reimbursed an Issuing Lender in
full for any Credit-Linked LC Disbursement as required pursuant to subsection
(i) of this Section 2.05, the Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Credit-Linked LC Lender (other than the relevant Issuing Lender). Each
Credit-Linked LC Lender hereby irrevocably authorizes the Administrative Agent
to reimburse such Issuing Lender such Credit-Linked LC Lender’s pro-rata share
of (i) such unreimbursed Credit-Linked LC Disbursement, in the case of
Credit-Linked LC Disbursements made by an Issuing Lender in Dollars, or (ii) the
Dollar Amount of such Credit-Linked LC Disbursement, in the case of
Credit-Linked LC Disbursements made by an Issuing Lender in an Available Foreign
Currency (each such Lender’s pro rata share of such Credit-Linked LC
Disbursement to be determined by the proportion its Credit-Linked LC Commitment
Percentage bears to the aggregate Credit-Linked LC Committed Amount) in Dollars
in Federal or other immediately available funds solely by withdrawing such
Credit-Linked Lender’s pro rata share of such Credit-Linked LC Disbursement in
an amount not to exceed its Credit-Linked LC Commitment Percentage of the
Credit-Linked LC Deposits on deposit in the Credit-Linked LC Deposit Account.
Any such withdrawal from the Credit-Linked LC Deposit Account for reimbursement
of an Issuing Lender shall automatically be deemed to constitute a Credit-Linked
LC Loan pursuant to Section 2.01(c) and (d). In the case of a Foreign Currency
Credit-Linked Letter of Credit, if the Dollar Amount of any Credit-Linked LC
Disbursement with respect thereto exceeds the corresponding amount theretofore
on deposit in the Credit-Linked LC Deposit Account (such corresponding amount to
be determined by reference to the Dollar Amount of the face amount of such
Foreign Currency Credit-Linked Letter of Credit as of its date of issuance), the
Borrower hereby irrevocably authorizes the Administrative Agent to reimburse the
relevant Issuing Lender the amount of such excess by withdrawal from the
Credit-Linked LC Cash Collateral Account. Upon withdrawal and payment to the
Issuing Lender of a Credit-Linked LC Lender’s pro-rata share of the
Credit-Linked LC Disbursement from the Credit-Linked LC Deposits on deposit in
the Credit-Linked LC Deposit Account in accordance with this subsection (k),
such Credit-Linked LC Lender shall be subrogated to the rights of the Issuing
Lender against the Borrower to the extent of such Credit-Linked LC Lender’s
pro-rata share of the related LC Obligation so paid (including interest accrued
thereon). In the event that any reimbursement shall be due to an Issuing Lender
by the Credit-Linked LC Lenders under the preceding provisions of this
Section 2.05(k) on a day other than the last day of an Interest Period in effect
for the Credit-Linked LC Deposits, the Administrative Agent shall have the
right, but not the obligation, to advance its own funds to cover the amount due
to such Issuing Lender, in which case (A) title to an amount of each
Credit-Linked LC Lender’s Credit-Linked LC Deposit equal to its Credit-Linked LC
Commitment Percentage of the amount so advanced by the Administrative Agent
(together with interest accruing thereon) shall

 

Schedule II

 

- 17 -



--------------------------------------------------------------------------------

automatically be transferred to the Administrative Agent, which shall reimburse
itself for the amount advanced by it through the liquidation of such amounts of
the Credit-Linked LC Deposits at the end of the applicable Interest Period, and
(B) the Borrower shall pay to the Administrative Agent, upon the Administrative
Agent’s request therefor, the amount, if any, by which the Administrative
Agent’s cost of funds for the period from the date of such reimbursement of the
Issuing Lender through the end of the applicable Interest Period, as determined
by the Administrative Agent (such determination to be conclusive absent manifest
error) and set forth (together with reasonably detailed supporting
documentation) in the request for payment delivered to the Borrower, shall
exceed the interest accrued on a like amount of the Credit-Linked LC Deposits at
the Adjusted Eurocurrency Rate for the Interest Period in effect at such time.
In the event that the Borrower shall fail to pay any amount due under (B) of the
preceding sentence, the interest payable by the Administrative Agent to the
Credit-Linked LC Lenders on their Credit-Linked LC Deposits under
Section 2.01(d)(i) shall be correspondingly reduced and the Credit-Linked LC
Lenders shall without further act succeed, ratably in accordance with their
Credit-Linked LC Commitment Percentages, to the rights of the Administrative
Agent with respect to such amount. In addition, each Credit-Linked LC Lender
hereby grants to the Administrative Agent for the benefit of the Issuing Lenders
a security interest in such Credit-Linked LC Lender’s respective Credit-Linked
LC Deposit to secure its obligations under this Section 2.05(k).

 

(l) Funds Received from the Borrower in Respect of Drawn Letters of Credit.
Whenever an Issuing Lender receives a payment of an LC Obligation from the
Borrower as to which the Administrative Agent has (A) received for the account
of such Issuing Lender any payments from the Domestic Revolving Lenders pursuant
to subsection (j) above, or (B) made a withdrawal for the account of such
Issuing Lender from the Credit-Linked LC Deposit Account and/or Credit-Linked LC
Cash Collateral Account pursuant to subsection (k) above, such Issuing Lender
shall pay the amount of such payment to the Administrative Agent, and the
Administrative Agent shall, in the case of (A) above, promptly pay to each
Domestic Revolving Lender which has paid its pro-rata share thereof, in Dollars
in Federal or other immediately available funds, an amount equal to such
Domestic Revolving Lender’s pro-rata share of the principal amount thereof and
interest thereon for each day after the relevant date of payment at the Federal
Funds Rate, and in the case of (B) above, promptly pay (x) to each Credit-Linked
LC Lender for which a withdrawal from the Credit-Linked LC Deposit Account was
made, an amount equal to such Credit-Linked LC Lender’s pro-rata share of the
principal amount thereof and interest thereon for each day after the relevant
date of payment at the Federal Funds Rate, such payment by the Administrative
Agent to be made by way of depositing such proceeds into the Credit-Linked LC
Deposit Account and (y) to the Borrower, an amount equal to the amount withdrawn
from the Credit-Linked LC Cash Collateral Account and paid to such Issuing
Lender.

 

(m) Obligations in Respect of Letters of Credit Unconditional. The obligations
of the Borrower under Section 2.05(i) above shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

 

Schedule II

 

- 18 -



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto, in each case consented to by the Borrower;

 

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(iv) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;

 

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

 

(vi) payment under a Letter of Credit against presentation to an Issuing Lender
of a draft or certificate that does not comply with the terms of such Letter of
Credit; provided that the relevant Issuing Lender’s determination that documents
presented under such Letter of Credit comply with the terms thereof shall not
have constituted gross negligence or willful misconduct of such Issuing Lender;
or

 

(vi) any other act or omission to act or delay of any kind by any Issuing Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this subsection (vii), constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

(n) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, a Letter of Credit issued hereunder
may contain a statement to the effect that such Letter of Credit is issued for
the account of a Subsidiary of the Borrower; provided that notwithstanding such
statement, the Borrower shall be the actual account party for all purposes of
this Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

 

(o) Modification and Extension. The issuance of any supplement, restatement,
modification, amendment, renewal, or extensions to any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as a Credit Extension
hereunder.

 

(p) Uniform Customs and Practices. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on

 

Schedule II

 

- 19 -



--------------------------------------------------------------------------------

April 6, 1998 regarding the European single currency (euro)) shall apply to each
Trade Letter of Credit.

 

(q) Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of the Issuing Lenders hereunder to the Domestic Revolving
Lenders are only those expressly set forth in this Agreement and that each
Issuing Lender shall be entitled to assume that the conditions precedent set
forth in Section 4.02 have been satisfied unless it shall have acquired actual
knowledge that any such condition precedent has not been satisfied; provided,
however, that nothing set forth in this Section 2.05 shall be deemed to
prejudice the right of any Domestic Revolving Lender or any Credit-Linked LC
Lender to recover from any Issuing Lender any amounts made available by such
Domestic Revolving Lender or Credit-Linked LC Lender to such Issuing Lender
pursuant to this Section 2.05 in the event that it is determined by a court of
competent jurisdiction that the payment with respect to a Letter of Credit
constituted gross negligence or willful misconduct on the part of the Issuing
Lender.

 

(r) Conflict with LC Documents. In the event of any conflict between this
Agreement and any LC Document, this Agreement shall govern.

 

(s) Indemnification of Issuing Lenders.

 

(i) In addition to its other obligations under this Agreement, the Borrower
hereby agrees to protect, indemnify, pay and save each Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that such
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (A) the issuance of any Letter of Credit or (B) the failure of such Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called “Government Acts”).

 

(ii) As between the Borrower and each Issuing Lender, the Borrower shall assume
all risks of the acts or omissions of or the misuse of any Letter of Credit by
the beneficiary thereof. The Issuing Lender shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.

 

Schedule II

 

- 20 -



--------------------------------------------------------------------------------

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the Issuing
Lender under any resulting liability to the Borrower or any other Credit Party
other than for gross negligence, bad faith or willful misconduct. It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the Issuing Lenders against any and all risks involved in
the issuance of any Letter of Credit, all of which risks are hereby assumed by
the Credit Parties, including, without limitation, any and all risks, whether
rightful or wrongful, of any present or future Government Acts. The Issuing
Lenders shall not, in any way, be liable for any failure by the Issuing Lenders
or anyone else to pay any drawing under any Letter of Credit as a result of any
Government Acts or any other cause beyond the control of the Issuing Lenders.

 

(iv) Nothing in this subsection (s) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.05. The obligations of
the Borrower under this subsection (s) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any Issuing Lender to
enforce any right, power or benefit under this Agreement.

 

(v) Notwithstanding anything to the contrary contained in this subsection (s),
the Borrower shall not have any obligation to indemnify any Issuing Lender in
respect of any liability to the extent incurred by the Issuing Lender arising
out of the gross negligence, bad faith or willful misconduct of the Issuing
Lender, as determined by a court of competent jurisdiction. Nothing in this
Agreement shall relieve any Issuing Lender of any liability to the Borrower in
respect of any action taken by the Issuing Lender which action constitutes gross
negligence, bad faith or willful misconduct of the Issuing Lender or a violation
of the UCP or Uniform Commercial Code, as applicable, as determined by a court
of competent jurisdiction.

 

(t) Cash Collateral. If the Borrower is required pursuant to the terms of this
Agreement to (A) Cash Collateralize any Revolving LC Obligations, the Borrower
shall deposit in an account (which may be the Revolving LC Cash Collateral
Account under the Security Agreement) with the Collateral Agent an amount in
Dollars in cash equal to 100% of such Revolving LC Obligations; provided that
the portions of such amount attributable to undrawn Revolving Foreign Currency
Letters of Credit or Revolving LC Disbursements in an Available Foreign Currency
reimbursement for which is not yet overdue shall be deposited in such Available
Foreign Currency, as applicable, in the actual amounts of such undrawn Revolving
Letters of Credit and Revolving LC Disbursements; and/or (B) Cash Collateralize
any Credit-Linked LC Obligations, the Borrower shall deposit in an account
(which may be a Credit-Linked LC Cash Collateral Account) with the Collateral
Agent an amount in Dollars in cash equal to 100% of such Credit-Linked LC
Obligations; provided that the portions of such amount attributable to undrawn
Credit-Linked Foreign Currency Letters of Credit or Credit-Linked LC
Disbursements in an Available Foreign Currency reimbursement for which is not
yet overdue shall be deposited in such Available Foreign Currency, as
applicable, in the actual amounts of such undrawn Credit-Linked Letters of
Credit and Credit-Linked LC Disbursements. Such deposits shall be held by the
Collateral Agent as collateral for the payment and performance of the Revolving
LC Obligations or Credit-Linked LC Obligations, as applicable. For purposes of
this subsection (t), the Foreign Currency LC

 

Schedule II

 

- 21 -



--------------------------------------------------------------------------------

Exposure shall be calculated using the Exchange Rates in effect on the date the
Borrower is required to cash collateralize the relevant Foreign Currency Letter
of Credit pursuant to this Agreement. The Collateral Agent shall have exclusive
control, including the exclusive right of withdrawal, over each collateral
account referred to in this subsection (t). The Collateral Agent will, at the
request of the Borrower, invest amounts deposited in such accounts in Cash
Equivalents; provided, however, that (i) the Collateral Agent shall not be
required to make any investment that, in its sole judgment, would require or
cause the Collateral Agent to be in, or would result in any, violation of any
Law, (ii) such Cash Equivalents shall be subjected to a first priority perfected
security interest in favor of the Collateral Agent and (iii) if an Event of
Default shall have occurred and be continuing, the selection of such Cash
Equivalents shall be in the sole discretion of the Collateral Agent. The
Borrower shall indemnify the Collateral Agent for any losses relating to such
investments in Cash Equivalents. Other than any interest or profits earned on
such investments, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such accounts. Moneys in such
accounts shall be applied by the Collateral Agent to reimburse the Issuing
Lenders immediately for drawings under the applicable Letters of Credit and, if
the maturity of the Loans has been accelerated, to satisfy the LC Obligations of
the Borrower. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of an Event of Default, such amount, together
with any interest or profits earned thereon (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.08(a) or
2.09(b)(i) and (iii), such amount, together with any interest or profits earned
thereon (to the extent not applied as aforesaid) shall be returned to the
Borrower upon demand; provided that, after giving effect to the return, (A) in
the case of returns in connection with Revolving Letters of Credit, (i) the
aggregate Domestic Revolving Outstandings would not exceed the Domestic
Revolving Committed Amount, (ii) the Aggregate Revolving Outstandings would not
exceed the Aggregate Revolving Committed Amount, and (iii) no Default or Event
of Default shall have occurred and be continuing; and (B) in the case of returns
in connection with Credit-Linked Letters of Credit, (i) the Credit-Linked LC
Outstandings would not exceed the Credit-Linked LC Committed Amount, and (ii) no
Default or Event of Default shall have occurred and be continuing. If the
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.09(b)(iv), such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower upon demand; provided that (A) in the case of
returns in connection with Revolving Foreign Currency Letters of Credit, (i) the
aggregate Revolving Foreign Currency LC Exposure would not exceed the Revolving
Foreign Currency LC Committed Amount and (ii) no Default or Event of Default
shall have occurred and be continuing; and (B) in the case of returns in
connection with Credit-Linked Foreign Currency Letters of Credit, (i) the
aggregate Credit-Linked Foreign Currency LC Exposure would not exceed the
Credit-Linked Foreign Currency LC Committed Amount and (ii) no Default or Event
of Default shall have occurred and be continuing. If the Borrower is required to
deposit an amount of cash collateral hereunder pursuant to Section 2.09(b)(v),
(vi), (vii), (viii) or (ix), interest or profits thereon (to the extent not
applied as aforesaid) shall be returned to the Borrower after the full amount of
such deposit has been applied by the Collateral Agent to reimburse the Issuing
Lender for drawings under the relevant Letters of Credit. If the Borrower is
required to deposit an amount of cash collateral hereunder pursuant to
Section 2.05(e) in connection with the issuance of a Foreign Currency
Credit-Linked Letter of Credit, such amount (to the extent not applied in
reimbursement of Credit-Linked LC Disbursements in accordance with
Section 2.05(k)) together with any interest

 

Schedule II

 

- 22 -



--------------------------------------------------------------------------------

or profits thereon shall be returned to the Borrower on demand following
termination of the relevant Foreign Currency Credit-Linked Letter of Credit in
respect of which such amount was deposited and satisfaction of all Credit-Linked
LC Obligations with respect thereto; provided that (i) the aggregate
Credit-Linked Foreign Currency LC Exposure would not exceed the Credit-Linked
Foreign Currency LC Committed Amount and (ii) no Default or Event of Default
shall have occurred and be continuing. The Borrower hereby pledges and assigns
to the Collateral Agent, for its benefit and the benefit of the Finance Parties,
each cash collateral account established by it hereunder (and all monies and
investments held therein) to secure its Finance Obligations.

 

(u) Conversion. If the Loans become immediately due and payable on any date
pursuant to Article VIII, all amounts (i) that the Borrower is at the time or
thereafter becomes required to reimburse or otherwise pay to the Administrative
Agent in respect of LC Disbursements made under any Foreign Currency Letter of
Credit (other than amounts in respect of which the Borrower has deposited cash
collateral pursuant to Section 2.05(t), if such cash collateral was deposited in
the applicable Available Foreign Currency, to the extent so deposited or
applied), (ii) that the Domestic Revolving Lenders or Credit-Linked LC Lenders,
as the case may be, are at the time or thereafter become required to pay to the
Administrative Agent and the Administrative Agent is at the time or thereafter
becomes required to distribute to the applicable Issuing Lender pursuant to
Section 2.05(j) and (k) above in respect of unreimbursed LC Disbursements made
under any Foreign Currency Letter of Credit, and (iii) of each Domestic
Revolving Lender’s or Credit-Linked LC Lenders, as the case may be,
Participation Interest in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, in each case automatically and with no
further action required, be converted into the Dollar Amount thereof, calculated
using the Exchange Rates in effect on such date (or in the case of any LC
Disbursements made after such date, on the date such LC Disbursement is made).
On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the applicable Issuing Lender or any Lender in respect of
the Senior Obligations described in this paragraph shall accrue and be payable
in Dollars at the rates otherwise applicable hereunder.

 

(v) Resignation or Removal of an Issuing Lender. An Issuing Lender may resign at
any time by giving 60 days’ notice to the Administrative Agent, the Domestic
Revolving Lenders, the Credit-Linked LC Lenders and the Borrower; provided,
however, that such resignation shall not affect the status of any outstanding
Letters of Credit issued by such resigning Issuing Lender as set forth in
subsection (w) below. Upon any such resignation, the Borrower shall (within 60
days after such notice of resignation) either appoint a successor, or terminate
the unutilized LC Commitment of such Issuing Lender; provided, however, that, if
the Borrower elects to terminate such unutilized LC Commitment, the Borrower may
at any time thereafter that the Domestic Revolving Commitments or Credit-Linked
LC Commitments, as the case may be, are in effect reinstate such LC Commitment
in connection with the appointment of another Issuing Lender. Subject to
subsection (w) below, upon the acceptance of any appointment as an Issuing
Lender hereunder by a successor Issuing Lender, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Lender and the retiring Issuing Lender shall be discharged from its
obligations to issue Letters of Credit hereunder. The acceptance of any
appointment as Issuing Lender hereunder by a successor Issuing Lender shall be
evidenced by an agreement entered into by such successor, in a form reasonably
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such

 

Schedule II

 

- 23 -



--------------------------------------------------------------------------------

successor shall be a party hereto and have all the rights and obligations of an
Issuing Lender under this Agreement and the other Senior Finance Documents and
(ii) references herein and in the other Senior Finance Documents to the “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.

 

(w) Rights with Respect to Outstanding Letters of Credit. After the resignation
of an Issuing Lender hereunder the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Senior Finance Documents with respect
to Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.

 

(x) Reporting. Each Issuing Lender will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate Dollar Amount of
the face amount of Letters of Credit issued by it and outstanding as of the last
Business Day of the preceding week, (ii) on or prior to each Business Day on
which such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate Dollar Amount
of the face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such Issuing Lender shall advise the Administrative
Agent on such Business Day whether such issuance, amendment, renewal or
extension occurred and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Lender makes any LC Disbursement, the date of
such LC Disbursement, the amount (in the applicable currency), the currency and
the Dollar Amount, if applicable, of such LC Disbursement and (iv) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Lender on such day, the date of such
failure, the Borrower, amount (in the applicable currency), the currency and the
Dollar Amount, if applicable, of such LC Disbursement.

 

(vi) Section 2.06(a) of the Credit Agreement is hereby amended to read in full
as follows:

 

(a) Rate Options Applicable to Loans. Each Borrowing made prior to the
Syndication Date shall be comprised of (i) in the case of Domestic Revolving
Loans and Term B Loans, Base Rate Loans or a single group of Eurocurrency Loans
having an Interest Period of one month, (ii) in the case of Multi-Currency
Revolving Loans, Eurocurrency Loans with a one-month Interest Period (with no
more than one such Eurocurrency Loan to be outstanding at any time in any given
currency) and (iii) in the case of Credit-Linked LC Loans, as provided below.
Each Borrowing made on or after the Syndication Date shall be comprised of
(i) in the case of Domestic Revolving Loans and Term B Loans, Base Rate Loans or
Eurocurrency Loans, (ii) in the case of Multi-Currency Revolving Loans,
Eurocurrency Loans, in each case as the Borrower may request pursuant to
Section 2.02, and (iii) in the case of Credit-Linked LC Loans, as provided
below. Each Credit-Linked LC Loan shall be made initially as a Eurocurrency Loan
and have an initial Interest Period commencing on the date such Credit-Linked LC
Loan is made and ending on the last day of the then-current calendar quarter
(and the Adjusted Eurocurrency Rate shall be the same as the then-applicable
Eurocurrency Rate applicable to the Credit-Linked LC Deposits). Thereafter, each
Credit-Linked LC Loan shall be continued as a Eurocurrency Loan. Borrowings of
more than one Type may be

 

Schedule II

 

- 24 -



--------------------------------------------------------------------------------

outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
15 separate Groups of Eurocurrency Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.

 

(vii) Section 2.06(b) of the Credit Agreement is hereby amended to read in full
as follows:

 

(b) Base Rate Loans. Each Loan of a Class which is made as, or converted into, a
Base Rate Loan shall bear interest on the outstanding principal amount thereof,
for each day from the date such Loan is made as, or converted into, a Base Rate
Loan until it becomes due or is converted into a Loan of any other Type, at a
rate per annum equal to the Base Rate for such day plus the then Applicable
Margin. Such interest shall be payable in arrears on each Interest Payment Date.

 

(viii) Section 2.06(c) of the Credit Agreement is hereby amended to read in full
as follows:

 

(c) Eurocurrency Loans. Each Eurocurrency Loan of a Class shall bear interest on
the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
applicable Adjusted Eurocurrency Rate for such Interest Period plus (i) the then
Applicable Margin, in the case of Loans other than Credit-Linked LC Loans, or
(ii) the Credit-Linked LC Margin, in the case of Credit-Linked LC Loans. Such
interest shall be payable for each Interest Period on each Interest Payment
Date.

 

(ix) Section 2.06(e) of the Credit Agreement is hereby amended by adding the
phrase “(or Credit-Linked LC Margin, as applicable)” immediately after the words
“Applicable Margin” as they first appear in clause (ii) thereof.

 

(x) Section 2.08(a) of the Credit Agreement is hereby amended to read in full as
follows:

 

(a) Maturity of Revolving Loans and Credit-Linked LC Loans. The Revolving Loans
shall mature on the Revolving Termination Date, and any Revolving Loans and
Revolving LC Obligations then outstanding (together with accrued interest
thereon and fees in respect thereof) shall be due and payable on such date. The
Credit-Linked LC Loans shall mature on the Credit-Linked LC Termination Date and
any Credit-Linked LC Loans and Credit-Linked LC Obligations then outstanding
(together with accrued interest thereon and fees in respect thereof) shall be
due and payable on such date.

 

(xi) Section 2.09(a) of the Credit Agreement is hereby amended by (A) inserting
the phrase “, Credit-Linked LC Loans” immediately following the phrase “Domestic
Revolving Loans” in clause (i) of the first sentence thereof and immediately
following the phrase “Multi-Currency Loan” in clause (iii) of the first sentence
thereof; (B) inserting the phrase “and/or Credit-Linked LC Loan” immediately
following the phrase “any Revolving Loan” in clause (ii)(A) of the first
sentence thereof and (C) inserting “Credit-Linked LC Loans to the full extent
thereof (without a permanent reduction in the Credit-Linked LC Committed
Amount), then

 

Schedule II

 

- 25 -



--------------------------------------------------------------------------------

to” immediately following the phrase “then such prepayment shall be applied
first to” in the second sentence thereof.

 

(xii) Section 2.09(b)(i) of the Credit Agreement is hereby amended to read in
full as follows:

 

(b)(i) Domestic Revolving Committed Amount. If on any date the aggregate
Domestic Revolving Outstandings exceed the Domestic Revolving Committed Amount,
the Borrower shall repay, and there shall become due and payable (together with
accrued interest thereon), on such date an aggregate principal amount of
Domestic Revolving Loans equal to such excess. If the outstanding Domestic
Revolving Loans have been repaid in full, the Borrower shall Cash Collateralize
Revolving LC Obligations so that, after giving effect to the repayment of
Domestic Revolving Loans and the Cash Collateralization of such Revolving LC
Obligations pursuant to this subsection (i), the aggregate Domestic Revolving
Outstandings do not exceed the Domestic Revolving Committed Amount. In
determining the aggregate Domestic Revolving Outstandings for purposes of this
subsection (i), Revolving LC Obligations shall be reduced to the extent that
they are Cash Collateralized as contemplated by this subsection (i). Each
prepayment of Domestic Revolving Loans required pursuant to this subsection
(i) shall be applied ratably among outstanding Domestic Revolving Loans based on
the respective amounts of principal then outstanding. Each Cash
Collateralization of Revolving LC Obligations required by this subsection
(i) shall be applied ratably among Revolving LC Obligations with respect to
Revolving Letters of Credit based on the respective amounts thereof then
outstanding.

 

(xiii) Clauses (iii) through (xiii) of Section 2.09(b) of the Credit Agreement
are hereby redesignated as Clauses (iv) through (xiv), respectively, and the
following is inserted as a new clause (iii):

 

(iii) Credit-Linked LC Committed Amount. If on any date the aggregate
Credit-Linked LC Outstandings exceed the Credit-Linked LC Committed Amount, the
Borrower shall repay, and there shall become due and payable (together with
accrued interest thereon), on such date an aggregate principal amount of
Credit-Linked LC Loans equal to such excess. If the Credit-Linked LC Loans have
been repaid in full, the Borrower shall Cash Collateralize Credit-Linked LC
Obligations so that, after giving effect to the repayment of Credit-Linked LC
Loans and the Cash Collateralization of Credit-Linked Letters of Credit pursuant
to this subsection (iii), the aggregate Credit-Linked LC Outstandings do not
exceed the Credit-Linked LC Committed Amount. In determining the aggregate
Credit-Linked LC Outstandings for purposes of this subsection (iii),
Credit-Linked LC Obligations with respect to Credit-Linked Letters of Credit
shall be reduced to the extent that they are Cash Collateralized as contemplated
by this subsection (iii). Each prepayment of Credit-Linked LC Loans required
pursuant to this subsection (iii) shall be applied ratably among outstanding
Credit-Linked LC Loans based on the respective amounts of principal then
outstanding. Each Cash Collateralization of Credit-Linked LC Obligations
required by this subsection (iii) shall be applied ratably among LC Obligations
with respect to Credit-Linked Letters of Credit based on the respective amounts
thereof then outstanding.

 

Schedule II

 

- 26 -



--------------------------------------------------------------------------------

(xiv) Clause (iv) of Section 2.09(b) of the Credit Agreement (as redesignated
pursuant to paragraph (x) above) is hereby amended to read in full as follows:

 

(x) Foreign Currency Letters of Credit. If on any Currency Calculation Date
after giving effect to the determination of all relevant Dollar Amounts
hereunder, (A) the aggregate Revolving Foreign Currency LC Exposure exceeds
105.0% of the Revolving Foreign Currency LC Committed Amount, the Borrower shall
Cash Collateralize Revolving LC Obligations in respect of Revolving Foreign
Currency Letters of Credit so that, after giving effect to the Cash
Collateralization of Revolving LC Obligations pursuant to this subsection (iv),
the aggregate Revolving Foreign Currency LC Exposure does not exceed 105.0% of
the Revolving Foreign Currency LC Committed Amount and/or (B) the aggregate
Credit-Linked Foreign Currency LC Exposure exceeds 105.0% of the Credit-Linked
Foreign Currency LC Committed Amount, the Borrower shall Cash Collateralize
Credit-Linked LC Obligations in respect of Credit-Linked Foreign Currency
Letters of Credit so that, after giving effect to the Cash Collateralization of
Credit-Linked LC Obligations pursuant to this subsection (iv), the aggregate
Credit-Linked Foreign Currency LC Exposure does not exceed 105.0% of the
Credit-Linked Foreign Currency LC Committed Amount. In determining the aggregate
Revolving Foreign Currency LC Exposure for purposes of this subsection (iv), the
applicable Revolving LC Obligations shall be reduced to the extent that they are
Cash Collateralized as contemplated by this subsection (iv). In determining the
aggregate Credit-Linked Foreign Currency LC Exposure for purposes of this
subsection (iv), the applicable Credit-Linked LC Obligations shall be reduced to
the extent that they are Cash Collateralized pursuant to this subsection
(iv) (it being understood and agreed that no cash collateral posted by the
Borrower in accordance with Section 2.05(e) in connection with the issuance of a
Foreign Currency Credit-Linked Letter of Credit shall reduce the Credit-Linked
LC Obligations for purposes of this clause (iv)). Each Cash Collateralization of
LC Obligations required by this subsection (iv) shall be applied ratably based
on the respective amounts thereof then outstanding.”

 

(xv) Clause (x) of Section 2.09(b) of the Credit Agreement (as redesignated
pursuant to paragraph (x) above) is hereby amended to read in full as follows:

 

(x) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.09(b) shall be applied as follows:

 

(A) with respect to all amounts paid pursuant to Section 2.09(b)(i), (ii),
(iii), or (iv) in the order provided in such Section; and

 

(B) with respect to all amounts paid pursuant to Section 2.09(b)(v), (vi),
(vii), (viii), or (ix) (1) first, to the Term B Loans (ratably to the remaining
Principal Amortization Payments thereof) and (2) second, (x) to the
Credit-Linked LC Loans (with a corresponding reduction in the Credit-Linked LC
Committed Amount pursuant to Section 2.09(b)(iii), and (y) then to Cash
Collateralize Credit-Linked LC Obligations, and (3) third (x) to the Domestic
Revolving Loans (with a corresponding reduction in the Domestic Revolving
Committed Amount pursuant to Section 2.09(b)(i)), (y) then to Cash Collateralize
Revolving LC Obligations, and (z) then to the Multi-Currency Revolving Loans,
ratably based upon the remaining outstanding Dollar Amounts thereof (with a
corresponding reduction in the Multi-Currency Revolving Commitment).

 

Schedule II

 

- 27 -



--------------------------------------------------------------------------------

(xvi) Clause (xi) of Section 2.09(b) of the Credit Agreement (as redesignated
pursuant to paragraph (x) above) is hereby amended to read in full as follows:

 

(xi) Order of Applications. All amounts allocated to Credit-Linked LC
Outstandings as provided in this Section 2.09(b) shall be applied, first, to
Credit-Linked LC Loans and, second, after all Credit-Linked LC Loans have been
repaid, to Cash Collateralize or pay the Credit-Linked LC Obligations; provided
that any balance of such amounts remaining thereafter shall be applied to
Revolving Outstandings (A) in the case of Domestic Revolving Outstandings,
first, to Revolving Loans, and second, after all Revolving Loans have been
repaid, to Cash Collateralize or pay the Revolving LC Obligations and (B) in the
case of Multi-Currency Revolving Outstandings to Multi-Currency Revolving Loans;
provided that any balance of such amounts remaining after all Revolving Loans of
the applicable Class have been repaid and, if applicable, all Revolving LC
Obligations have been Cash Collateralized shall be applied pro-rata to the Term
Loans and (in each case ratably to the remaining Principal Amortization Payments
thereof). Within the parameters of the applications set forth above, prepayments
of Domestic Revolving Loans and Term B Loans shall be applied first to Base Rate
Loans and then, subject to subsection (xi) below, to Eurocurrency Loans in
direct order of Interest Period maturities. All amounts allocated to
Multi-Currency Revolving Outstandings as provided in this subsection (x) shall
be applied ratably to the outstanding Multi-Currency Revolving Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.09(b)
shall be subject to Section 3.05. All prepayments under this Section 2.09(b)
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

 

(xvii) Clause (xiii) of Section 2.09(b) of the Credit Agreement (as redesignated
pursuant to paragraph (x) above) is hereby amended by inserting the phrase
“Credit-Linked LC Loans” immediately following the phrase “Domestic Revolving
Loans” in the first sentence thereof.

 

(xviii) Section 2.10(a) of the Credit Agreement is hereby amended by
(A) substituting the phrase “Revolving Committed Amount” in the sub-title
thereof for the word “Commitments” and (B) inserting “Revolving” immediately
before each of the phrases “Loans” and “LC Obligations” in clause (iii) of the
first sentence thereof.

 

(xix) Subsections (b), (c), (d), (e) and (f) of Section 2.10 of the Credit
Agreement are hereby redesignated as subsections (c), (e), (g), (h) and (i),
respectively, and the following are inserted as a new subsection (b):

 

(b) Optional Termination or Reduction of Credit-Linked LC Committed Amount
(Pro-Rata). The Borrower may from time to time permanently reduce or terminate
the Credit-Linked LC Committed Amount in whole or in part (in minimum aggregate
Dollar Amounts of $1,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable
Credit-Linked LC Committed Amount)) upon two Business Days’ prior written or
telecopy notice to the Administrative Agent; provided, however, that no such
termination or reduction shall be made which would cause the Credit-Linked LC
Outstandings to exceed the Credit-Linked LC Committed Amount as so reduced,
unless, concurrently with such termination or reduction, the Credit-Linked LC
Loans of the applicable Class are repaid or, if no Credit-Linked LC Loans of the
applicable Class are outstanding, Credit-Linked LC Obligations are Cash
Collateralized to the extent necessary to eliminate such excess. The
Administrative Agent shall promptly notify each affected Lender of the receipt
by the Administrative Agent of any notice from the Borrower pursuant to this
Section 2.10(b). Any partial reduction of the Credit-Linked LC Committed Amount
pursuant to this

 

Schedule II

 

- 28 -



--------------------------------------------------------------------------------

Section 2.10(b) shall be applied to the Credit-Linked LC Commitments of the
Lenders pro-rata based upon their respective Credit-Linked LC Commitment
Percentages. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 2.11, on the date of each
termination or reduction of the Credit-Linked LC Committed Amount, any fees
accrued through the date of such termination or reduction on the amount of the
Credit-Linked LC Committed Amount so terminated or reduced. At the time of any
termination or reduction of the Credit-Linked LC Committed Amount pursuant to
this Section 2.10(b) the Administrative Agent shall withdraw from the
Credit-Linked LC Deposit Account, and shall return to the Credit-Linked LC
Lenders (pro rata in accordance with their respective Credit-Linked LC
Commitment Percentages), the Credit-Linked Lenders’ Credit-Linked LC Deposits in
an aggregate amount equal to such reduction or the amount of such Commitment
being terminated, as the case may be.

 

(xx) Section 2.10(c) of the Credit Agreement (as redesignated pursuant to
paragraph (xix) above) is hereby amended to read in full as follows:

 

(c) Mandatory Reductions of Revolving Committed Amount. On any date that any
Revolving Loans are required to be prepaid and/or Revolving LC Obligations are
required to be Cash Collateralized pursuant to the terms of Section 2.09(b)(iv),
(v), (vi), (vii), (viii) or (ix) (or would be so required if any Revolving Loans
or Revolving LC Obligations were outstanding), the Domestic Revolving Committed
Amount and/or the Multi-Currency Revolving Committed Amount, as applicable,
shall be automatically and permanently reduced by the total amount of such
required prepayments and cash collateral (and, in the event that the amount of
any payment referred to in Section 2.09(b)(iv), (v), (vi), (vii), (viii), or
(ix) which is allocable to the Domestic Revolving Outstandings or Multi-Currency
Revolving Outstandings exceeds the aggregate outstanding Dollar Amount thereof,
the Domestic Revolving Committed Amount and/or the Multi-Currency Revolving
Committed Amount, as applicable, shall be further reduced by 100% of such
excess).

 

(xxi) Section 2.10 of the Credit Agreement is hereby amended by inserting the
following as a new subsection (d):

 

(d) Mandatory Reductions of Credit-Linked LC Committed Amount. On any date that
any Credit-Linked LC Loans are required to be prepaid and/or Credit-Linked LC
Obligations are required to be Cash Collateralized pursuant to the terms of
Section 2.09(b)(iv), (v), (vi), (vii), (viii) or (ix) (or would be so required
if any Credit-Linked LC Loans or Credit-Linked LC Obligations were outstanding),
the Credit-Linked LC Committed Amount shall be automatically and permanently
reduced by the total amount of such required prepayments and cash collateral
(and, in the event that the amount of any payment referred to in
Section 2.09(b)(iv), (v), (vi), (vii), (viii), or (ix) which is allocable to the
Credit-Linked LC Outstandings exceeds the aggregate outstanding Dollar Amount
thereof, the Credit-Linked LC Committed Amount shall be further reduced by 100%
of such excess).

 

(xxii) Section 2.10(e) of the Credit Agreement (as redesignated pursuant to
paragraph (xix) above) is hereby amended to read in full as follows:

 

(e) Termination. The Revolving Commitments of the Lenders and the related LC
Commitments of the relevant Issuing Lenders shall terminate automatically on

 

Schedule II

 

- 29 -



--------------------------------------------------------------------------------

the Revolving Termination Date. The Credit-Linked LC Commitments of the Lenders
and the related LC Commitments of the relevant Issuing Lenders shall terminate
automatically on the Credit-Linked LC Termination Date. The Term B Commitments
of the Lenders shall terminate automatically immediately after the making of the
Term B Loans on the Closing Date.

 

(xxiii) Section 2.10 of the Credit Agreement is hereby amended by inserting the
following as a new subsection (f):

 

(f) Return of Credit-Linked LC Deposits. Following any termination of the
aggregate Credit-Linked LC Commitments pursuant to Section 2.10(e) or Article
VIII and the termination or Cash Collateralization of all Credit-Linked Letters
of Credit then outstanding, the Administrative Agent shall withdraw from the
Credit-Linked LC Deposit Account and return to the Credit-Linked LC Lenders
(pro-rata in accordance with their respective Credit-Linked LC Commitment
Percentages, the Credit-Linked Lenders’ Credit-Linked LC Deposits in an amount
by which the aggregate Credit-Linked LC Deposits at such time exceeds the
aggregate Credit-Linked LC Outstandings (less unreimbursed Credit-Linked LC
Disbursements included therein) at such time.

 

(xxiv) Section 2.10(g) of the Credit Agreement (as redesignated pursuant to
paragraph (xix) above) is hereby amended by substituting the phrase “Section
2.10(g)” for the phrase “Section 2.10(d)”.

 

(xxv) Section 2.11(b) of the Credit Agreement is hereby amended to read in full
as follows:

 

(b) Fees in Respect of Letters of Credit.

 

(i) Revolving Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Domestic Revolving Lender a fee
(the “Revolving Letter of Credit Fee”) on such Lender’s Domestic Revolving
Commitment Percentage of the average daily maximum amount available to be drawn
under each such Revolving Letter of Credit computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the Applicable
Margin for Revolving Letter of Credit Fees in effect from time to time. The
Revolving Letter of Credit Fee will be payable quarterly in arrears on the last
Business Day of each March, June, September and December for the immediately
preceding quarter (or portion thereof), beginning with the first of such dates
to occur after the date of issuance of such Letter of Credit, and on the
Revolving Termination Date for Domestic Revolving Loans.

 

(ii) Credit-Linked Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Credit-Linked LC Lender an
aggregate fee (the “Credit-Linked Letter of Credit Fee”) on such Credit-Linked
LC Lender’s Credit-Linked LC Commitment Percentage equal to the sum of (A) a fee
computed at a per annum rate equal to the Credit-Linked LC Margin on the
aggregate amount of the Credit-Linked LC Deposits from time to time and (B) a
fee computed at a per annum rate equal to the Credit-Linked LC Deposit Cost
Amount in effect from time to time on the aggregate amount of the Credit-Linked
LC Deposits from time to time, in each case for the period from the
Credit-Linked LC Facility Effective Date to and including the date on which the
aggregate Credit-Linked LC Commitments have been terminated, the Credit-Linked
LC Deposits have been returned to the Credit-Linked LC Lenders and all

 

Schedule II

 

- 30 -



--------------------------------------------------------------------------------

Credit-Linked Letters of Credit have been terminated or Cash Collateralized.
Accrued Credit-Linked Letter of Credit Fees shall be due and payable quarterly
in arrears on each Interest Payment Date applicable to Credit-Linked LC Deposits
and on the later of the Credit-Linked LC Termination Date and the date on which
the Credit-Linked LC Deposits have been returned to the Credit-Linked LC
Lenders.

 

(iii) Fronting Fees. The Borrower shall pay directly to each Issuing Lender for
its own account a fronting fee with respect to each Letter of Credit, in an
amount to be agreed between the Borrower and the relevant Issuing Lender, such
fronting fee to be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
after the issuance of such Letter of Credit, and on the Revolving Termination
Date, in the case of Revolving Letters of Credit and on the Credit-Linked LC
Termination Date, in the case of Credit-Linked Letters of Credit.

 

(iv) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to clause (i) and (ii) above and any fronting fees payable pursuant to
clause (ii) above, the Borrower promises to pay to the Issuing Lender for its
own account without sharing by the other Lenders the letter of credit fronting
and negotiation fees agreed to by the Borrower and the Issuing Lender from time
to time and the customary charges from time to time of the Issuing Lender with
respect to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, each Letter of Credit (collectively, the
“Issuing Lender Fees”).

 

(v) Computation of Fees With Respect to Foreign Currency Letters of Credit. For
the purposes of calculating the average daily maximum amount available to be
drawn under any Foreign Currency Letter of Credit for any period under
Section 2.12(b)(i) below, such average daily maximum amount shall be calculated
by multiplying (A) the average daily balance of such Foreign Currency Letter of
Credit (expressed in the currency in which such Foreign Currency Letter of
Credit is denominated) by (B) the Exchange Rate for each relevant Available
Foreign Currency in effect on the last Business Day of such period or by such
other reasonable method that the Administrative Agent deems appropriate.

 

(vi) Computation of Certain Fees after Default. Upon the occurrence and during
the continuance of a payment or insolvency Event of Default under
Section 8.01(a), any overdue Letter of Credit Fees payable under subsection
(i) and (ii) above shall be computed at a rate per annum equal to the relevant
“Applicable Margin for Revolving Letter of Credit Fee” and “Applicable Margin
for Credit-Linked Letter of Credit Fee”, as the case may be, as set forth in the
applicable table in the definition of “Applicable Margin” in Section 1.01
hereof, plus 2.00%.”

 

(xxvi) Section 2.12(a) of the Credit Agreement is hereby amended by
(A) substituting the phrase “, the” in place of the word “or” immediately
following the phrase “Domestic Revolving Committed Amount”, (B) inserting the
phrase “, or the Credit-Linked LC Committed Amount” immediately following the
phrase “Multi-Currency Revolving Committed Amount”, (C) inserting the phrase “,
Credit-Linked LC Commitment Percentages” immediately following the phrase
“Multi-Currency Revolving Commitment Percentages” and (D) inserting the word
“Agent” between the words “Administrative” and “until”.

 

Schedule II

 

- 31 -



--------------------------------------------------------------------------------

(xxvii) Section 2.12(b) of the Credit Agreement is hereby amended to read in
full as follows:

 

(b) Letters of Credit. Each payment of LC Obligations shall be allocated to each
Domestic Revolving Lender or each Credit-Linked LC Lender, as the case may be,
pro-rata in accordance with its Domestic Revolving Commitment Percentage or
Credit-Linked LC Commitment Percentage, respectively; provided that, if any
Domestic Revolving Lender shall have failed to pay its applicable pro-rata share
of any Revolving LC Disbursement as required pursuant to Section 2.05(j), then
any amount to which such Domestic Revolving Lender would otherwise be entitled
pursuant to this subsection (b) shall instead be payable to the Issuing Lender;
provided, further, that in the event any amount paid to any Domestic Revolving
Lender or Credit-Linked LC Lender pursuant to this subsection (b) is rescinded
or must otherwise be returned by the Issuing Lender, each Domestic Revolving
Lender and Credit-Linked LC Lender, as the case may be, shall, upon the request
of the Issuing Lender, repay to the Administrative Agent for the account of the
Issuing Lender the amount so paid to such Domestic Revolving Lender or
Credit-Linked LC Lender, with interest for the period commencing on the date
such payment is returned by the Issuing Lender until the date the Issuing Lender
receives such repayment at a rate per annum equal to, during the period to but
excluding the date two Business Days after such request, the Federal Funds Rate,
and thereafter, the Base Rate plus 2.00% per annum.

 

(xxviii) Section 2.14(a) of the Credit Agreement is hereby amended by inserting
the following immediately after the “.” At the end of the fifth sentence
thereof:

 

In the case of such payments made prior to the Credit-Linked LC Termination Date
in respect of Credit-Linked LC Loans or Credit-Linked LC Disbursements, the
Administrative Agent shall deposit the same in the Credit-Linked LC Deposit
Account.

 

(xxix) Section 2.14(b) of the Credit Agreement is hereby amended by inserting
the phrase “or deposit in the Credit-Linked LC Deposit Account, as the case may
be,” immediately following the phrase “cause to be distributed to each Lender”
in the first sentence thereof and by inserting the following immediately before
the “.” at the end thereof:

 

; provided that in the case of deposits made by the Administrative Agent to the
Credit-Linked LC Deposit Account, each Credit-Linked LC Lender hereby authorizes
the Administrative Agent to withdraw such amount deposited from the
Credit-Linked LC Deposit Account, and provided further that each Credit-Linked
LC Lender shall pay interest on such amount deposited to the Administrative
Agent in accordance with this subsection (b).

 

(c) Amendments to Article III of the Credit Agreement. Section 3.03 of the
Credit Agreement is hereby amended by redesignating the current provisions
thereof as subsection (a) and adding the following as a new subsection (b):

 

(b) With respect to Credit-Linked LC Deposits, if the Administrative Agent
determines (which determination shall be conclusive) that by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the applicable Eurocurrency Rate for such period
applicable to the Credit-Linked LC Deposits (or any part thereof), then the
Credit-Linked LC Deposits (or such parts, as applicable) shall be invested so as
to earn a return equal to the greater of the

 

Schedule II

 

- 32 -



--------------------------------------------------------------------------------

Federal Funds Rate and a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(d) Amendments to Article IV of the Credit Agreement.

 

(i) Section 4.02(d) of the Credit Agreement is hereby amended to read in full as
follows:

 

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or to the issuance of a Letter of
Credit, as the case may be, (i) the sum of the Revolving Loans outstanding plus
the Multi-Currency Revolving Outstandings plus the amount of all Revolving LC
Obligations outstanding shall not exceed the Revolving Committed Amount,
(ii) the amount of all Revolving LC Obligations outstanding shall not exceed the
Revolving LC Committed Amount, (iii) the sum of the Credit-Linked LC Loans
outstanding plus the amount of all Credit-Linked LC Obligations outstanding
shall not exceed the Credit-Linked LC Committed Amount, (iv) the Revolving
Foreign Currency LC Exposure shall not exceed the Revolving Foreign Currency LC
Committed Amount, (v) the Credit-Linked Foreign Currency LC Exposure shall not
exceed the Credit-Linked LC Commitment Amount and (vi) the aggregate
Multi-Currency Revolving Outstandings shall not exceed the Multi-Currency
Revolving Committed Amount.

 

(ii) Article IV of the Credit Agreement is hereby amended by inserting the
following as a new Section 4.03 at the end thereof:

 

Section 4.03 Conditions to Credit-Linked LC Facility Commitment Effective Date.
The occurrence of the Credit-Linked LC Facility Commitment Effective Date and
the obligation of any Issuing Lender to issue an Credit-Linked Letters of Credit
or of any Credit-Linked LC Lender to make any Credit-Linked LC Deposit, purchase
any Participation Interest in any Credit-Linked Letter of Credit or make any
Credit-Linked LC Loan shall be subject to the satisfaction of the following
conditions:

 

(a) Delivery of Notices of Credit-Linked LC Commitments. One or more Lenders
(which may include one or more Eligible Assignees who are not yet Lenders
hereunder) shall have delivered to the Administrative Agent Notices of
Credit-Linked LC Commitments representing, in the aggregate, not less than the
Credit-Linked LC Committed Amount.

 

(b) Delivery of Credit-Linked LC Notes. Receipt by the Administrative Agent, for
the account of each Credit-Linked LC Lender, of duly executed copies of the
Credit-Linked LC Notes.

 

(c) Opinion of Counsel. On the Credit-Linked LC Facility Effective Date, the
Administrative Agent shall have received a written opinion of Kirkland & Ellis
LLP, special counsel to the Credit Parties, addressed to the Agents and the
Lenders, dated the Credit-Linked LC Facility Effective Date and in form and
substance satisfactory to the Administrative Agent.

 

(d) Funding of Credit-Linked LC Deposits. Each Credit-Linked LC Lender shall
have delivered to the Administrative Agent, in immediately available funds, cash
in an amount equal to its Credit-Linked LC Deposit.

 

Schedule II

 

- 33 -



--------------------------------------------------------------------------------

(e) Consent of Issuing Lenders. One or more Issuing Lenders shall have delivered
written notice to the Administrative Agent and the Borrower consenting to act as
an Issuing Lender in respect of Credit-Linked Letters of Credit hereunder.

 

(f) Payment of Fees and Expenses. All fees and reasonable out-of-pocket costs
and expenses invoiced to the Borrower and due to the Agents and the Lenders on
or before the Credit-Linked LC Facility Effective Date shall have been paid in
full.

 

(g) Second Amendment Effective Date. The Second Amendment Effective Date shall
have occurred.

 

(h) Pricing. The Administrative Agent (for and on behalf of the Credit-Linked LC
Lenders) and the Borrower shall have duly executed and delivered a written
letter agreement setting forth the agreed Credit-Linked LC Margin and/or any
margin ratchet provisions to be applicable thereto.

 

(e) Amendments to Section 10 of the Credit Agreement.

 

(i) Section 10.03(i)(I) of the Credit Agreement is hereby amended by inserting
“Revolving” immediately before the phrases “Letter of Credit” and “LC
Obligations” contained therein.

 

(ii) Section 10.03(i) of the Credit Agreement is hereby amended by redesignating
clause (J) and clause (K) and inserting the following as a new clause (J):

 

(J) if and so long as the collective Credit-Linked LC Credit Exposure of the
Lead Arrangers or one or more Subsidiaries of their respective parent holding
companies constitute more than 50% of the Credit-Linked LC Credit Exposure of
all Lenders, effect any waiver of the conditions to funding any Credit-Linked LC
Loan or to issuing Credit-Linked Letters of Credit in each case after the
Closing Date, without the prior written consent of Lenders having in aggregate
at least a majority of the outstanding principal amount of Credit-Linked LC
Loans, Credit-Linked LC Obligations and unused Credit-Linked LC Commitments.

 

(iii) Section 10.06(b)(ii) of the Credit Agreement is hereby amended by
inserting the phrase “Credit-Linked LC Commitment” immediately following the
phrase “Multi-Currency Revolving Commitment” in each of clauses (A) and
(B) thereof and immediately following the phrase “its entire Revolving
Commitment” in clause (B) thereof.

 

(iv) Section 10.06(b)(iv) of the Credit Agreement is hereby amended by inserting
the phrase “and/or the Credit-Linked LC Committed Amount” immediately following
the phrase “a portion of the Revolving Committed Amount,”.

 

(v) Section 10.06(h) of the Credit Agreement is hereby amended by inserting the
phrase “or Credit-Linked LC Commitment” immediately following the phrase
“Multi-Currency Revolving Commitment” in the second sentence thereof.

 

(vi) Section 10.08 of the Credit Agreement is hereby amended by substituting the
phrase “Section 2.01, 2.05(a),(b) or (f)” for the phrase “Section 2.01(d),
2.05(a) or (e)” in the last sentence thereof.

 

Schedule II

 

- 34 -



--------------------------------------------------------------------------------

(f) Amendments to the Exhibits to the Credit Agreement.

 

(i) Exhibit C to the Credit Agreement is hereby redesignated as Exhibit C-1.

 

(ii) The form of Credit-Linked LC Note attached as Exhibit B-3 to the Second
Amendment is hereby appended to the Credit Agreement as a new Exhibit B-3.

 

(iii) The form of Notice of Credit-Linked Commitment attached as Exhibit C-2 to
the Second Amendment is hereby appended to the Credit Agreement as a new Exhibit
C-2.

 

Schedule II

 

- 35 -



--------------------------------------------------------------------------------

 

EXHIBIT B-3

 

Form of Credit-Linked LC Note

 

Lender:   _____________________ Principal Sum: $  

[Dated on or before the Credit-

Linked LC Facility Effective Date]

 

For value received, AMF BOWLING WORLDWIDE, INC. (formerly Kingpin Merger Sub,
Inc.), a Delaware corporation (the “Borrower”), hereby promises to pay to the
order of the Lender set forth above (the “Lender”) for the account of its
Applicable Lending Office, at the office of Credit Suisse, Cayman Islands
Branch, (the “Administrative Agent”) as set forth in the Credit Agreement dated
as of February 27, 2004 (as amended by the First Amendment thereto date as of
September 20, 2004, the Second Amendment thereto dated as of June 2, 2005 and as
the same may be further amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) among Kingpin Intermediate Corp., the Borrower,
the banks and other lending institutions from time to time party thereto, Credit
Suisse, Cayman Islands Branch, as Administrative Agent and Issuing Lender, and
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
Syndication Agent and Documentation Agent, the Principal Sum set forth above (or
such lesser amount as shall equal the aggregate unpaid principal amount of all
Credit-Linked LC Loans made by the Lender to the Borrower under the Credit
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Credit-Linked LC Loan, at such office, in like money and funds, for the
period commencing on the date of such Credit-Linked LC Loan until such
Credit-Linked LC Loan shall be paid in full, at the rates per annum and on the
dates provided in the Credit Agreement. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, payable on demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the rates per annum set forth in the Credit
Agreement.

 

This note is one of the Credit-Linked LC Notes referred to in the Credit
Agreement and evidences Credit-Linked LC Loans made by the Lender thereunder.
Capitalized terms used in this Credit-Linked LC Note and not otherwise defined
shall have the respective meanings assigned to them in the Credit Agreement and
the terms and conditions of the Credit Agreement are expressly incorporated
herein and made a part hereof.

 

The Credit Agreement provides for the acceleration of the maturity of the
Credit-Linked LC Loans evidenced by this Credit-Linked LC Note upon the
occurrence of certain events (and for payment of collection costs in connection
therewith) and for prepayments of Credit-Linked LC Loans upon the terms and
conditions specified therein. In the event this Credit-Linked LC Note is not
paid when due at any stated or accelerated maturity, the Borrower agrees to pay,
in addition to the principal and interest, all costs of collection, including
reasonable attorney fees.

 

The date, amount, Type and duration of Interest Period (if applicable) of each
Credit-Linked LC Loan made by the Lender to the Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each Credit-Linked LC Loan then outstanding shall be endorsed by
the Lender on the schedule attached to and made a part hereof; provided that the
failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or under this Credit-Linked LC Note in respect
of the Credit-Linked LC Loans to be evidenced by this Credit-Linked LC Note, and
each such recordation or endorsement shall be prima facie evidence of such
information.



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Credit-Linked LC Note.

 

This Credit-Linked LC Note and the Credit-Linked LC Loans evidenced hereby may
be transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 10.06 of the Credit Agreement.

 

THIS CREDIT-LINKED LC NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the Borrower has caused this Credit-Linked LC Note to be
executed as of the date first above written.

 

AMF BOWLING WORLDWIDE, INC.

By:    

Name:

   

Title:

   

 

-2-



--------------------------------------------------------------------------------

 

EXHIBIT C-2

 

Form of Credit-Linked LC Commitment

 

[Date]

 

Credit Suisse, Cayman Islands Branch,

   as Administrative Agent

Eleven Madison Avenue

New York, NY 10010

 

AMF Bowling, Worldwide, Inc.

c/o Code Hennessy & Simmons

10 S. Wacker Drive

Suite 3175

Chicago, IL 60606

 

Ladies and Gentlemen:

 

This notice shall constitute a “Notice of Credit-Linked LC Commitment” pursuant
to the Credit Agreement dated as of February 27, 2004 (as amended by the First
Amendment thereto dated as of September 20, 2004, the Second Amendment thereto
dated as of June 2, 2005 and as the same may be further amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) among
Kingpin Intermediate Corp., AMF Bowling Worldwide, Inc. (formerly Kingpin Merger
Sub, Inc.), the banks and other lending institutions from time to time party
thereto, Credit Suisse, Cayman Islands Branch, as Administrative Agent and
Issuing Lender, and Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Syndication Agent and Documentation Agent. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

 

The undersigned hereby agrees that upon the occurrence of the Credit-Linked LC
Facility Effective Date, it will have a Credit-Linked LC Commitment Percentage
equal to _________%, and its Credit-Linked LC Commitment shall be equal to a
portion of the Credit-Linked LC Committed Amount equal to such Credit-Linked LC
Commitment Percentage.

 

The undersigned hereby further: (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Sections 5.05 and 6.01 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to deliver
this Notice of Credit-Linked LC Commitment; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) confirms that it either (A) is a Lender
under the Credit Agreement or (B) satisfies the requirements set forth in the
definition of “Eligible Assignee” contained in the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Senior Finance Documents as are delegated to the
Administrative Agent and the Collateral Agent by the terms thereof, together
with such powers and discretion as are reasonably incidental thereto; and
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

Upon occurrence of the Credit-Linked LC Facility Effective Date, the undersigned
shall be a party to the Credit Agreement as a Credit-Linked LC Lender and, to
the extent of its Credit-Linked LC Commitment effected hereby, have the rights
and obligations of a Lender thereunder.

 

This Notice of Credit-Linked LC Commitment shall be effective only upon consent
of the Administrative Agent and, if applicable, the Borrower (and any other
Person whose consent is required under Section 10.06 of the Credit Agreement)
and delivery to the Administrative Agent of this Notice of Credit-Linked LC
Commitment.

 

Attached hereto as Schedule 1 is all contact, address, account and other
administrative information relating to the undersigned Lender, including the
undersigned Lender’s notice address for purposes of Section 10.01 of the Credit
Agreement and its Applicable Lending Office for its Credit-Linked LC Loans.

 

[LENDER NAME]

By:    

Name:

   

Title:

   

 

- 2 -



--------------------------------------------------------------------------------

 

EXHIBIT A

 

ACKNOWLEDGEMENT AND AGREEMENT

 

Each Credit Party listed below hereby acknowledges that it has reviewed the
Second Amendment to the Credit Agreement to which this Acknowledgement and
Agreement is attached as an exhibit (the “Amendment”) and hereby consents to the
execution, delivery and performance thereof by each of Holdings and the
Borrower. Each Credit Party hereby confirms its obligation under each Senior
Finance Document to which it is a party and agrees that, after giving effect to
the Amendment, neither the modification of the Credit Agreement or any other
Senior Finance Document effected pursuant to the Amendment, nor the execution,
delivery, performance or effectiveness of the Amendment or any other Senior
Finance Document impairs the validity or effectiveness of any Senior Finance
Document to which it is a party or impairs the validity, effectiveness or
priority of the Liens granted pursuant to any other Senior Finance Document to
which it is a party or by which it is otherwise bound. Each Credit Party hereby
further agrees that the Liens created pursuant to the Senior Finance Documents
(other than the Liens which have been or will be terminated to effect the
transactions contemplated by the Amendment) continue unimpaired with the same
enforceability and priority to secure repayment of all Loans and other
obligations arising thereunder, whether heretofore or hereafter incurred. Under
the foregoing circumstances, the position of the Administrative Agent and the
Lenders with respect to such Liens, the Collateral in which a security interest
was granted pursuant to the Senior Finance Documents, and the ability of the
Administrative Agent to enforce the provisions of the Senior Finance Documents
and to realize upon such Liens pursuant to the terms of the Senior Finance
Documents, have not been adversely affected in any material respect by the
modification of the Credit Agreement, the modification of any other Senior
Finance Document effected pursuant to the Amendment or the execution, delivery,
performance or effectiveness of the Amendment.

 

[NAME]

By:    

Name:

   

Title:

   

[NAME]

By:    

Name:

   

Title:

   